Exhibit 10AAr

 

SECOND AMENDED AND RESTATED LEASE AGREEMENT

 

Dated as of July 31, 2003

 

between

 

SUNTRUST EQUITY FUNDING, LLC

as Lessor

 

and

 

TECH DATA CORPORATION, as Lessee

 

--------------------------------------------------------------------------------

 

This Second Amended and Restated Lease Agreement is subject to a security
interest in favor of SunTrust Bank, as Agent (the “Agent”) under a Second
Amended and Restated Security Agreement dated as of July 31, 2003, among
SunTrust Equity Funding, LLC and the Agent, as amended, modified, supplemented,
restated or replaced from time to time. This Second Amended and Restated Lease
Agreement has been executed in several counterparts. To the extent, if any, that
this Second Amended and Restated Lease Agreement constitutes chattel paper (as
such term is defined in the Uniform Commercial Code as in effect in any
applicable jurisdiction), no security interest in this Second Amended and
Restated Lease Agreement may be created through the transfer or possession of
any counterpart other than the original counterpart containing the receipt
therefor executed by the Agent on the signature page hereof.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

1.1

  

Definitions

   1

ARTICLE II

2.1

  

Property

   1

2.2

  

Lease Term

   1

2.3

  

Title

   2

2.4

  

Lease Supplements

   2

2.5

  

Subsidiaries as Lessee

   2

ARTICLE III

3.1

  

Rent

   3

3.2

  

Payment of Basic Rent

   3

3.3

  

Supplemental Rent

   3

3.4

  

Performance on a Non-Business Day

   4

3.5

  

Rent Payment Provisions

   4

ARTICLE IV

4.1

  

Utility Charges; Taxes

   4

ARTICLE V

5.1

  

Quiet Enjoyment

   4

ARTICLE VI

6.1

  

Net Lease

   5

6.2

  

No Termination or Abatement

   5

ARTICLE VII

7.1

  

Ownership of the Properties

   6

ARTICLE VIII

8.1

  

Condition of the Properties

   6

8.2

  

Possession and Use of the Properties

   7

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE IX

9.1

  

Compliance with Legal Requirements and Insurance Requirements

   8

ARTICLE X

10.1

  

Maintenance and Repair; Return

   8

10.2

  

Environmental Inspection

   10

ARTICLE XI

11.1

  

Modifications

   10

ARTICLE XII

12.1

  

Warranty of Title

   11

ARTICLE XIII

13.1

  

Permitted Contests Other Than in Respect of Indemnities

   11

ARTICLE XIV

14.1

  

Public Liability and Workers’ Compensation Insurance

   12

14.2

  

Hazard and Other Insurance

   12

14.3

  

Coverage

   13

14.4

  

Additional Insurance Requirements

   13

ARTICLE XV

15.1

  

Casualty and Condemnation

   14

15.2

  

Environmental Matters

   15

15.3

  

Notice of Environmental Matters

   16

ARTICLE XVI

16.1

  

Termination Upon Certain Events

   16

16.2

  

Procedures

   16

ARTICLE XVII

17.1

  

Lease Events of Default

   16

17.2

  

Surrender of Possession

   20

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

17.3

  

Reletting

   20

17.4

  

Damages

   20

17.5

  

Final Liquidated Damages

   21

17.6

  

Waiver of Certain Rights

   22

17.7

  

Assignment of Rights Under Contracts

   22

17.8

  

Environmental Costs

   22

17.9

  

Remedies Cumulative

   22

17.10

  

Notice of Default or Event of Default

   22

17.11

  

Lessee’s Option to Cure by Purchase of All Properties

   22

17.12

  

Liability Limited

   23

ARTICLE XVIII

18.1

  

Lessor’s Right to Cure Lessee’s Lease Defaults

   23

ARTICLE XIX

19.1

  

Provisions Relating to Lessee’s Exercise of its Purchase Option

   23

19.2

  

No Termination With Respect to Less than All of a Property

   23

ARTICLE XX

20.1

  

Purchase Prior to End of Term; Purchase, Renewal or Sale Option; Purchase of
Excess Land

   24

ARTICLE XXI

21.1

  

Renewal

   25

ARTICLE XXII

22.1

  

Sale Procedure

   25

22.2

  

Application of Proceeds of Sale

   27

22.3

  

Indemnity for Excessive Wear

   27

22.4

  

Appraisal Procedure

   28

22.5

  

Certain Obligations Continue

   28

ARTICLE XXIII

23.1

  

[RESERVED.]

   28

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE XXIV

24.1

  

Risk of Loss

   28

ARTICLE XXV

25.1

  

Assignment

   28

25.2

  

Subleases

   29

ARTICLE XXVI

26.1

  

No Waiver

   30

ARTICLE XXVII

27.1

  

Acceptance of Surrender

   30

27.2

  

No Merger of Title

   30

ARTICLE XXVIII

28.1

  

Notices

   30

ARTICLE XXIX

29.1

  

Miscellaneous

   30

29.2

  

Amendments and Modifications

   30

29.3

  

Successors and Assigns

   30

29.4

  

Headings and Table of Contents

   31

29.5

  

Counterparts

   31

29.6

  

GOVERNING LAW

   31

29.7

  

Calculation of Rent

   31

29.8

  

Memoranda of Lease and Lease Supplements

   31

29.9

  

Allocations between the Financing Parties

   31

29.10

  

Limitations on Recourse

   31

29.11

  

WAIVERS OF JURY TRIAL

   31

29.12

  

Original Leases

   31

29.13

  

Mortgage Grant and Remedies

   32

29.14

  

Exercise of Lessor Rights

   32

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

EXHIBITS

    

EXHIBIT A

  

[Amended and Restated] Lease Supplement No.    

  

A-3

EXHIBIT B

  

Form of Memorandum of Lease and Lease Supplement

  

B-1

EXHIBIT C

  

Form of Guaranty Agreement (Lessee Obligations)

  

C-1

 

v



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED LEASE AGREEMENT

 

THIS SECOND AMENDED AND RESTATED LEASE AGREEMENT (as amended, supplemented or
modified from time to time, this “Lease”), dated as of July 31, 2003, is between
SUNTRUST EQUITY FUNDING, LLC, having its principal office c/o Atlantic Financial
Group, Ltd., 2808 Fairmont, Suite 250 LB9, Dallas, Texas 75201, as lessor (the
“Lessor”), and TECH DATA CORPORATION, a Florida corporation, having its
principal place of business at 5350 Tech Data Drive, Clearwater, Florida, as
lessee (the “Lessee”).

 

W I T N E S S E T H:

 

A. WHEREAS, the Wells Fargo Bank Northwest, National Association (as successor
to First Security Bank, National Association), as Owner Trustee, and Lessee
entered into an Amended and Restated Lease Agreement dated as of May 8, 2000 (as
amended, the “Existing Lease”), pursuant to which Lessor agreed to lease certain
Properties to Lessee (or to certain Subsidiaries acting as alternative lessees);
and

 

B. WHEREAS, the Lessor, contemporaneously herewith, shall acquire the Properties
by acquiring the Existing Holders’ Certificates and dissolving the TD 1996 Real
Estate Trust; and

 

C. WHEREAS, the Lessor desires to amend and restate the Existing Lease on the
terms and conditions set forth herein; and

 

D. WHEREAS, Lessor desires to lease to Lessee (or to certain alternative Lessees
permitted by Section 2.5), and Lessee desires to lease (or cause such
alternative Lessees to lease) from Lessor, each Property;

 

NOW, THEREFORE, in consideration of the foregoing, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Existing Lease Agreement is hereby amended and restated in its
entirety, and the parties hereto agree as follows:

 

ARTICLE I

 

1.1 Definitions. Capitalized terms used but not otherwise defined in this Lease
have the respective meanings specified in Appendix A to the Second Amended and
Restated Participation Agreement of even date herewith (as such may be amended,
modified, supplemented, restated and/or replaced from time to time, the
“Participation Agreement”) among the Lessee, the Lessor, the Lenders party
thereto and the Agent.

 

ARTICLE II

 

2.1 Property. Subject to the terms and conditions hereinafter set forth and
contained in the respective Lease Supplement relating to each Property, Lessor
hereby leases to Lessee and Lessee hereby leases from Lessor, each Property.

 

2.2 Lease Term. The term of this Lease with respect to each Property (the
“Term”) shall begin upon the earlier to occur of (a) the Property Closing Date
for such Property or (b) the



--------------------------------------------------------------------------------

date the Lessor takes title to such Property hereof (such date being referred to
as the “Basic Term Commencement Date” for such Property) and shall end on July
30, 2008 (the “Basic Term Expiration Date”), unless the Term is earlier
terminated in accordance with the provisions of this Lease or unless this Lease
shall be renewed in accordance with Section 21.1 hereof. The Lessor and the
Lessee acknowledge and agree that since the respective Property Closing Date (or
date of Lessor taking title) for each Property has occurred prior to the
Restatement Effective Date, the Term has already commenced (and is deemed to be
in effect) with respect to the Properties in accordance with the first sentence
of this Section 2.2.

 

2.3 Title. Each Property is leased to Lessee without any representation or
warranty, express or implied, by Lessor and subject to the rights of parties in
possession (if any), the existing state of title (including, without limitation,
the Permitted Exceptions) and all applicable Legal Requirements. Lessee shall in
no event have any recourse against Lessor for any defect in Lessor’s title to
any Property other than for Lessor Liens.

 

2.4 Lease Supplements. On or prior to the Basic Term Commencement Date, Lessee
and Lessor shall have each executed and delivered a Lease Supplement for the
Property leased effective as of such Basic Term Commencement Date in
substantially the form of Exhibit A hereto. Lessee hereby irrevocably appoints
Lessor as Lessee’s attorney-in-fact, with power of substitution, in the name of
Lessor or the name of Lessee or otherwise, to execute any Lease Supplement which
Lessee has failed or refused to sign in accordance with the terms of this
Section 2.4.

 

2.5 Subsidiaries as Lessee. Subject to the consent of the Administrative Agent
and the delivery of such agreements and documents as the Administrative Agent
may require (including without limitation the Guaranty of Tech Data), documents
perfecting the liens of the Owner Trustee, Agent and Financing Parties under the
Operative Agreements and written opinions of counsel for the Lessee and any
applicable Subsidiary, a Subsidiary of Tech Data may become party to this Lease
as a Lessee (each, an “alternative Lessee”) of a Property, and shall be liable
(jointly and severally with Tech Data) for all obligations as Lessee. Without
limiting the generality of the foregoing, (a) Tech Data shall remain fully
liable for all obligations as Lessee with respect to each Property, and (b) Tech
Data, as and on behalf of the Lessee with respect to each Property, shall have
the right to give any notice, consent or waiver, to exercise any option
permitted under any Operative Agreement, and to agree to any amendment or
modification with respect to any Operative Agreement or any Property (and each
alternative Lessee hereby grants to Tech Data an irrevocable power-of-attorney
to take any such actions) without the necessity of obtaining any consent of any
alternative Lessee, and any other party to the Operative Agreements shall be
fully protected in relying on any such actions taken by Tech Data or (with
respect to the applicable Property) by an alternative Lessee. Without limiting
the generality of the foregoing, any Operative Agreement may be amended or
modified without obtaining the consent of any alternative Lessee.

 

2



--------------------------------------------------------------------------------

ARTICLE III

 

3.1 Rent.

 

(a) Lessee shall pay Basic Rent on each Payment Date, and on any date on which
this Lease shall terminate with respect to any or all Properties during the
Term. The Lessor and the Lessee acknowledge and agree that since the respective
Closing Date for each Property has occurred prior to the Restatement Effective
Date, the Basic Rent Commencement Date has already occurred for each Property,
and the Lessee must pay Basic Rent from and after the date hereof for each
Property.

 

(b) Basic Rent shall be due and payable in lawful money of the United States and
shall be paid in immediately available funds on the due date therefor (or within
the applicable grace period) to such account or accounts as Lessor shall from
time to time direct.

 

(c) Lessee’s inability or failure to take possession of all or any portion of
any Property when it was delivered by Lessor, whether or not attributable to any
act or omission of the Lessor, Lessee, or any other Person, or for any other
reason whatsoever, shall not delay or otherwise affect Lessee’s obligation to
pay Rent for such Property in accordance with the terms of this Lease.

 

3.2 Payment of Basic Rent. Basic Rent shall be paid absolutely net to Lessor or
its designee, so that this Lease shall yield to Lessor the full amount of Basic
Rent, without setoff, deduction or reduction.

 

3.3 Supplemental Rent. Lessee shall pay to Lessor or its designee or to the
Person entitled thereto any and all Supplemental Rent promptly as the same shall
become due and payable, and if Lessee fails to pay any Supplemental Rent, Lessor
shall have all rights, powers and remedies provided for herein or by law or
equity or otherwise in the case of nonpayment of Basic Rent. Without limiting
the generality of the definition of “Supplemental Rent,” Lessee shall pay to
Lessor as Supplemental Rent, among other things, on demand, to the extent
permitted by applicable Legal Requirements, (a) any and all unpaid fees,
charges, prepayment penalties, Taxes, insurance costs, indemnities, expenses,
payments and other obligations (except the obligations of Lessor to pay the
principal amount of the Loans and of the Lessee to pay the Lessor Amount) due
and owing by Lessor or the Lessee under the Credit Agreement or any other
Operative Agreement and (b) interest and Yield at the applicable Overdue Rate on
any installment of Basic Rent not paid when due (subject to the applicable grace
period) for the period for which the same shall be overdue and on any payment of
Supplemental Rent not paid when due or demanded by the appropriate Person for
the period from the due date or the date of any such demand, as the case may be,
until the same shall be paid. The expiration or other termination of Lessee’s
obligations to pay Basic Rent hereunder shall not limit or modify the
obligations of Lessee with respect to Supplemental Rent. Unless expressly
provided otherwise in this Lease, in the event of any failure on the part of
Lessee to pay and discharge any Supplemental Rent as and when due, Lessee shall
also promptly pay and discharge any fine, penalty, interest or cost which may be
assessed or added, pursuant to any Operative Agreement

 

3



--------------------------------------------------------------------------------

or otherwise, in each case for nonpayment or late payment of such Supplemental
Rent, all of which shall also constitute Supplemental Rent.

 

3.4 Performance on a Non-Business Day. If any Basic Rent is required hereunder
on a day that is not a Business Day, then such Basic Rent shall be due on the
corresponding Scheduled Interest Payment Date. If any Supplemental Rent is
required hereunder on a day that is not a Business Day, then such Supplemental
Rent shall be due on the next succeeding Business Day.

 

3.5 Rent Payment Provisions. Lessee shall make payment of all Basic Rent and
Supplemental Rent when due regardless of whether any of the Operative Agreements
pursuant to which same is calculated and is owing shall have been rejected,
avoided or disavowed in any bankruptcy or insolvency proceeding involving any of
the parties to any of the Operative Agreements. Such provisions of such
Operative Agreements and their related definitions are incorporated herein by
reference and shall survive any termination, amendment or rejection of any such
Operative Agreements.

 

ARTICLE IV

 

4.1 Utility Charges; Taxes. Lessee shall pay or cause to be paid all charges for
electricity, power, gas, oil, water, telephone, sanitary sewer service and all
other rents and utilities used in or on a Property and related real property
during the Term. Lessee shall be entitled to receive any credit or refund with
respect to any utility charge paid by Lessee, provided that Lessee must collect
any such credit or refund from Lessor or the respective utility company (as the
case may be) and shall not be entitled to offset any such amount owed to Lessee
against Rent payable by the Lessee hereunder. Unless a Lease Default or Lease
Event of Default shall have occurred and be continuing, the amount of any credit
or refund received by Lessor on account of any utility charges paid by Lessee,
net of the costs and expenses incurred by Lessor in obtaining such credit or
refund, shall be promptly paid over to Lessee. In addition, Lessee shall pay or
cause to be paid all taxes or tax assessments against a Property. All charges
for utilities and all taxes or tax assessments imposed with respect to a
Property for a billing period (or in the cases of tax assessments, a tax period)
during which this Lease expires or terminates shall be adjusted and prorated on
a daily basis between Lessor and Lessee, and each party shall pay or reimburse
the other for such party’s pro rata share thereof.

 

ARTICLE V

 

5.1 Quiet Enjoyment. Subject to the rights of Lessor contained in Sections 17.2
and 17.3 and the other terms of this Lease and the other Operative Agreements
and so long as no Lease Event of Default shall have occurred and be continuing,
Lessee shall peaceably and quietly have, hold and enjoy each Property for the
applicable Term, free of any claim or other action by Lessor or anyone
rightfully claiming by, through or under Lessor (other than Lessee) with respect
to any matters arising from and after the applicable Basic Term Commencement
Date.

 

4



--------------------------------------------------------------------------------

ARTICLE VI

 

6.1 Net Lease. This Lease shall constitute a net lease. Lessee shall pay all
operating expenses arising out of the use, operation or occupancy of each
Property. Any present or future law to the contrary notwithstanding, this Lease
shall not terminate, nor shall Lessee be entitled to any abatement, suspension,
deferment, reduction, setoff, counterclaim, or defense with respect to the Rent,
nor shall the obligations of Lessee hereunder be affected (except as expressly
herein permitted and by performance of the obligations in connection therewith)
by reason of: (a) any damage to or destruction of any Property or any part
thereof; (b) any taking of any Property or any part thereof or interest therein
by Condemnation or otherwise; (c) any prohibition, limitation, restriction or
prevention of Lessee’s use, occupancy or enjoyment of any Property or any part
thereof, or any interference with such use, occupancy or enjoyment by any Person
or for any other reason; (d) any title defect, Lien or any matter affecting
title to any Property; (e) any eviction by paramount title or otherwise; (f) any
default by Lessor hereunder; (g) any action for bankruptcy, insolvency,
reorganization, liquidation, dissolution or other proceeding relating to or
affecting the Agent, any Financing Party, Lessor, Lessee or any Governmental
Authority; (h) the impossibility or illegality of performance by Lessor, Lessee
or both; (i) any action of any Governmental Authority or any other Person; (j)
Lessee’s acquisition of ownership of all or part of any Property; (k) breach of
any warranty or representation with respect to any Property or any Operative
Agreement; (l) any defect in the condition, quality or fitness for use of any
Property or any part thereof; or (m) any other cause or circumstance whether
similar or dissimilar to the foregoing and whether or not Lessee shall have
notice or knowledge of any of the foregoing. The foregoing clause (j) shall not
prevent the termination of the Lease in accordance with the terms hereof if the
Lessee purchases all of the Properties pursuant to Section 20.1, or the
termination of the Lease with respect to an individual Property if the Lessee
purchases such Property pursuant to Section 20.1. The parties intend that the
obligations of Lessee hereunder shall be covenants, agreements and obligations
that are separate and independent from any obligations of Lessor hereunder and
shall continue unaffected unless such covenants, agreements and obligations
shall have been modified or terminated in accordance with an express provision
of this Lease. Lessor and Lessee acknowledge and agree that the provisions of
this Section 6.1 have been specifically reviewed and subject to negotiation.

 

6.2 No Termination or Abatement. Lessee shall remain obligated under this Lease
in accordance with its terms and shall not take any action to terminate, rescind
or avoid this Lease, notwithstanding any action for bankruptcy, insolvency,
reorganization, liquidation, dissolution, or other proceeding affecting Lessor,
any other Person or any Governmental Authority, or any action with respect to
this Lease or any Operative Agreement which may be taken by any trustee,
receiver or liquidator of Lessor, any other Person or any Governmental Authority
or by any court with respect to Lessor, any other Person or any Governmental
Authority. Lessee hereby waives all right (a) to terminate or surrender this
Lease (except as permitted under the terms of the Operative Agreements) or (b)
to avail itself of any abatement, suspension, deferment, reduction, setoff,
counterclaim or defense with respect to any Rent. Lessee shall remain obligated
under this Lease in accordance with its terms and Lessee hereby waives any and
all rights now or hereafter conferred by statute or otherwise to modify or to
avoid strict compliance with its obligations under this Lease. Notwithstanding
any such statute or otherwise, Lessee shall be bound by all of the terms and
conditions contained in this Lease.

 

5



--------------------------------------------------------------------------------

ARTICLE VII

 

7.1 Ownership of the Properties.

 

(a) Lessor and Lessee intend that for federal and all state and local income tax
purposes and other tax purposes, for bankruptcy purposes, creditor’s rights
purposes, environmental law purposes, for purposes of exercising remedies
against the Lessee or the Properties, and for all other legal purposes (A) this
Lease will be treated as a loan and financing arrangement and not a true lease,
(B) Lessee will be treated as the owner of the Properties and will be entitled
to all tax benefits ordinarily available to owners of property similar to the
Properties for such tax purposes, and (C) all payments of Basic Rent shall be
deemed to be interest payments. Consistent with the foregoing, Lessee intends to
claim depreciation and cost recovery deductions associated with the Property,
and Lessor agrees not to take any inconsistent position on its income tax
returns. Neither Lessor, the Agent nor any Financing Party makes any
representation or warranty with respect to the foregoing matters described in
this Section 7.1 and will assume no liability for the Lessee’s accounting or tax
treatment of this transaction.

 

(b) Lessor and Lessee further intend and agree that, for the purpose of securing
Lessee’s obligations hereunder, (i) this Lease shall be deemed to be a security
agreement and financing statement within the meaning of Article 9 of the Uniform
Commercial Code respecting each of the Properties to the extent such is personal
property and an irrevocable grant and conveyance of a lien and mortgage on each
of the Properties to the extent such is real property; (ii) the acquisition of
title (or to the extent applicable, a leasehold interest) in each Property
referenced in Article II shall be deemed to be (A) a grant by Lessee to Lessor
of a lien on and security interest in all of Lessee’s right, title and interest
in and to each Property and all proceeds (including without limitation insurance
proceeds) of any of the Property, whether in the form of cash, investments,
securities or other property, and (B) an assignment by Lessee to Lessor of all
rents, profits and income produced by any of the Property; and (iii)
notifications to Persons holding such property, and acknowledgments, receipts or
confirmations from financial intermediaries, bankers or agents (as applicable)
of Lessee shall be deemed to have been given for the purpose of perfecting such
security interest under applicable law. Lessor and Lessee shall promptly take
such actions as may be necessary or advisable in either party’s opinion
(including without limitation the filing of Uniform Commercial Code Financing
Statements or Uniform Commercial Code Fixture Filings) to ensure that the lien
and security interest in each Property will be deemed to be a perfected lien and
security interest of first priority under applicable law and will be maintained
as such throughout the Term.

 

ARTICLE VIII

 

8.1 Condition of the Properties. LESSEE ACKNOWLEDGES AND AGREES THAT IT IS
LEASING EACH PROPERTY “AS IS” WITHOUT REPRESENTATION, WARRANTY OR COVENANT
(EXPRESS OR IMPLIED) BY LESSOR AND IN EACH CASE SUBJECT TO (A) THE EXISTING
STATE OF TITLE, (B) THE RIGHTS OF ANY PARTIES IN POSSESSION THEREOF (IF ANY),
(C) ANY STATE OF FACTS WHICH AN

 

6



--------------------------------------------------------------------------------

ACCURATE SURVEY OR PHYSICAL INSPECTION MIGHT SHOW, (D) ALL APPLICABLE LEGAL
REQUIREMENTS AND (E) VIOLATIONS OF LEGAL REQUIREMENTS WHICH MAY EXIST ON THE
DATE OF THE APPLICABLE LEASE SUPPLEMENT. NEITHER LESSOR NOR THE AGENT NOR ANY
FINANCING PARTY HAS MADE OR SHALL BE DEEMED TO HAVE MADE ANY REPRESENTATION,
WARRANTY OR COVENANT (EXPRESS OR IMPLIED) OR SHALL BE DEEMED TO HAVE ANY
LIABILITY WHATSOEVER AS TO THE TITLE, VALUE, HABITABILITY, USE, CONDITION,
DESIGN, OPERATION, MERCHANTABILITY OR FITNESS FOR USE OF ANY PROPERTY (OR ANY
PART THEREOF), OR ANY OTHER REPRESENTATION, WARRANTY OR COVENANT WHATSOEVER,
EXPRESS OR IMPLIED, WITH RESPECT TO ANY PROPERTY (OR ANY PART THEREOF), AND
NEITHER LESSOR NOR THE AGENT NOR ANY FINANCING PARTY SHALL BE LIABLE FOR ANY
LATENT, HIDDEN, OR PATENT DEFECT THEREON OR THE FAILURE OF ANY PROPERTY, OR ANY
PART THEREOF, TO COMPLY WITH ANY LEGAL REQUIREMENT. THE LESSEE HAS OR WILL HAVE
BEEN AFFORDED FULL OPPORTUNITY TO INSPECT EACH PROPERTY AND THE IMPROVEMENTS
THEREON (IF ANY), IS OR WILL BE (INSOFAR AS THE LESSOR, THE AGENT, EACH
FINANCING PARTY ARE CONCERNED) SATISFIED WITH THE RESULTS OF ITS INSPECTIONS AND
IS ENTERING INTO THIS LEASE SOLELY ON THE BASIS OF THE RESULTS OF ITS OWN
INSPECTIONS, AND ALL RISKS INCIDENT TO THE MATTERS DESCRIBED IN THE PRECEDING
SENTENCE, AS BETWEEN THE LESSOR, THE AGENT, THE FINANCING PARTIES, ON THE ONE
HAND, AND THE LESSEE, ON THE OTHER HAND, ARE TO BE BORNE BY LESSEE.

 

8.2 Possession and Use of the Properties.

 

(a) At all times during the Term with respect to each Property, such Property
shall be used by Lessee in the ordinary course of its business. Lessee shall
pay, or cause to be paid, all charges and costs required in connection with the
use of the Properties as contemplated by this Lease. Lessee shall not commit or
permit any waste of the Properties or any part thereof.

 

(b) Lessee represents and warrants that its location (as defined in Section
9-307 of the Uniform Commercial Code of any applicable jurisdiction) is Florida,
and Lessee will provide Lessor with prior written notice of any change of such
location. Regarding each Property, Lessee represents and warrants that each
Lease Supplement correctly identifies the initial location of the related
Equipment and Improvements and contains an accurate legal description for the
related parcel of Land. Lessee has no other places of business where the
Equipment or Improvements will be located other than those identified on the
applicable Lease Supplement; provided that, so long as no Lease Event of Default
shall have occurred and be continuing, it is understood that the Lessee may
relocate any Equipment (not constituting fixtures) with an aggregate Property
Cost of $1,000,000 or less over the Term from any Property to another Property.

 

(c) Lessee will not attach or incorporate any item of Equipment to or in any
other item of equipment or personal property or to or in any real property
(except the Land identified in the Lease Supplement in which such Equipment is
also described) in a

 

7



--------------------------------------------------------------------------------

manner that could give rise to the assertion of any Lien (other than a Permitted
Lien) on such item of Equipment by reason of such attachment or the assertion of
a claim that such item of Equipment has become a fixture and is subject to a
Lien in favor of a third party that is prior to the Liens thereon created by the
Operative Agreements.

 

(d) Each Lease Supplement delivered under the terms of this Lease shall contain,
in regard to the relevant Property, an Equipment Schedule that has a complete
description of each item of Equipment, an Improvement Schedule that has a
complete description of each Improvement and a legal description of the Land, to
be leased hereunder as of such date. Simultaneously with the execution and
delivery of each Lease Supplement, such Equipment, Improvements and Land shall
be deemed to have been accepted by Lessee for all purposes of this Lease and to
be subject to this Lease.

 

(e) At all times during the Term with respect to each Property, Lessee will
comply with all obligations under, and (to the extent no Event of Default has
occurred and is continuing and provided that such exercise will not impair the
value of such Property) shall be permitted to exercise all rights and remedies
under, all operation and easement agreements and related or similar agreements
applicable to such Property.

 

ARTICLE IX

 

9.1 Compliance with Legal Requirements and Insurance Requirements. Subject to
the terms of Article XIII relating to permitted contests, Lessee, at its sole
cost and expense, shall (i) comply with all Legal Requirements (including
without limitation all Environmental Laws), and all Insurance Requirements
relating to the Properties, including the use, development, construction,
operation, maintenance, repair, refurbishment and restoration thereof, whether
or not compliance therewith shall require structural or extraordinary changes in
the Improvements or interfere with the use and enjoyment of the Properties, and
(ii) procure, maintain and comply with all licenses, permits, orders, approvals,
consents and other authorizations required for the construction, use,
maintenance and operation of the Properties and for the use, development,
construction, operation, maintenance, repair and restoration of the
Improvements.

 

ARTICLE X

 

10.1 Maintenance and Repair; Return.

 

(a) Lessee, at its sole cost and expense, shall maintain each Property in good
condition, repair and working order (ordinary wear and tear excepted) and make
all necessary repairs thereto, of every kind and nature whatsoever, whether
interior or exterior, ordinary or extraordinary, structural or nonstructural, or
foreseen or unforeseen, in each case as required by all Legal Requirements,
Insurance Requirements, and manufacturer’s specifications and standards and on a
basis consistent with the operation and maintenance of properties or equipment
comparable in type and function to the applicable Property and in compliance
with standard industry practice, subject, however, to the provisions of Article
XV with respect to Condemnation and Casualty.

 

(b) Lessee shall not move or relocate any component of any Property beyond the
boundaries of the Land described in the applicable Lease Supplement without

 

8



--------------------------------------------------------------------------------

Lessor’s prior written consent, which consent shall not be unreasonably withheld
or delayed; provided that it is understood that the Lessee may relocate
Equipment (not constituting fixtures) with an aggregate Property Cost of
$1,000,000 or less over the Term from any Property to another Property.

 

(c) If any material component of any Property becomes worn out, lost, destroyed,
damaged beyond repair or otherwise permanently rendered unfit for use, Lessee,
at its own expense, will within a reasonable time replace such component with a
replacement component which is free and clear of all Liens (other than Permitted
Liens) and has a value, utility and useful life at least equal to the component
replaced. All components which are added to any Property (other than Severable
Improvements not financed by Fundings) shall immediately become the property of,
and title thereto shall vest in, Lessor, and shall be deemed incorporated in
such Property and subject to the terms of this Lease as if originally leased
hereunder. Lessee may remove, without the Lessor’s consent, any Severable
Improvements that were not financed by Fundings so long as Lessee (at its own
expense) repairs any damage to the Property as the result of such removal in
accordance with the terms of this Section 10.1.

 

(d) Upon reasonable advance notice, Lessor and its agents shall have the right
to inspect each Property and all maintenance records with respect thereto at any
reasonable time during normal business hours but shall not materially disrupt
the business of Lessee and shall follow all security requirements and visitor’s
rules.

 

(e) Lessor or the Agent (at Lessee’s sole expense) may cause to be prepared (at
Lessee’s sole expense) any additional Appraisals (or reappraisals) as Lessor or
the Agent may deem appropriate (i) if an Event of Default has occurred and is
continuing, or (ii) if any one of Lessor, the Agent or, any Financing Party is
required pursuant to any applicable Legal Requirement to obtain such an
Appraisal (or reappraisal).

 

(f) Lessor shall under no circumstances be required to build any improvements on
any Property, make any repairs, replacements, alterations or renewals of any
nature or description to any Property, make any expenditure whatsoever in
connection with this Lease or maintain any Property in any way. Lessor shall not
be required to maintain, repair or rebuild all or any part of any Property, and
Lessee waives the right to (i) require Lessor to maintain, repair, or rebuild
all or any part of any Property (unless such repairs are needed to cure damage
to a Property caused by the gross negligence or willful misconduct of the
Lessor), or (ii) make repairs at the expense of Lessor pursuant to any Legal
Requirement, Insurance Requirement, contract, agreement, covenants, condition or
restriction at any time in effect.

 

(g) Lessee shall, upon the expiration of the Term or earlier termination of this
Lease with respect to a Property, if Lessee shall not have exercised its
Purchase Option with respect to such Property, surrender such Property to
Lessor, or the third party purchaser, as the case may be, subject to Lessee’s
obligations under this Lease (including without limitation Sections 9.1,
10.1(a)-(f), 10.2, 11.1, 12.1, 15.1, 22.1 and 23.1).

 

9



--------------------------------------------------------------------------------

10.2 Environmental Inspection. If Lessee has given notice, pursuant to Section
20.1(b) of its election to remarket the Properties pursuant to Section 22.1 then
in any Pool not more than one hundred twenty (120) days nor less than sixty (60)
days prior to the Expiration Date, Lessee shall, at its sole cost and expense,
provide to Lessor and the Agent a report by a reputable environmental consultant
selected by Lessee, which report shall be in form and substance reasonably
satisfactory to Lessor and the Agent and shall include without limitation a
“Phase I” environmental report (or update of a prior “Phase I” report that was
previously delivered to the Lessor and the Agent) on each of the Properties in
such Pool. If the report delivered pursuant to the preceding sentence recommends
that a “Phase II” report or other supplemental report be obtained, the Lessee
shall, at its own cost and expense, not less than thirty (30) days prior to the
Expiration Date, provide to Lessor and the Agent such “Phase II” or other
report, in form and substance reasonably satisfactory to Lessor and the Agent.
If Lessee fails to provide such Phase I, Phase II or other supplemental reports
with respect to any Property in such Pool within the time periods required by
this Section 10.2, or if such report or reports are not satisfactory in scope or
content to the Agent or the Lessor (in their sole discretion), then
notwithstanding any other provision of this Lease, Lessor may require Lessee to
purchase all of the Properties in such Pool on the Expiration Date for the
Termination Value thereof, plus all Rent due and payable, and all other amounts
due and owing under any Operative Agreement.

 

ARTICLE XI

 

11.1 Modifications. Lessee at its sole cost and expense, at any time and from
time to time without the consent of Lessor may make alterations, renovations,
improvements and additions to any Property or any part thereof and substitutions
and replacements therefor (collectively, “Modifications”) (and shall make any
Modification required by applicable Legal Requirements or by any Governmental
Authority); provided, that: (i) except for any Modification required to be made
pursuant to a Legal Requirement, no Modification shall materially impair the
value, utility or useful life of any Property from that which existed
immediately prior to such Modification; (ii) the Modification shall be done
expeditiously and in a good and workmanlike manner; (iii) Lessee shall comply
with all Legal Requirements (including all Environmental Laws) and Insurance
Requirements applicable to the Modification, including without limitation the
obtaining of all permits and certificates of occupancy, and the structural
integrity of any Property shall not be adversely affected; (iv) to the extent
required by Section 14.2(a), Lessee shall maintain builders’ risk insurance at
all times when a Modification is in progress; (v) subject to the terms of
Article XIII relating to permitted contests, Lessee shall pay all costs and
expenses and discharge any Liens (other than Permitted Liens) arising with
respect to the Modification; (vi) such Modification shall comply with the
requirements of this Lease (including without limitation Sections 8.2 and 10.1);
and (vii) no Improvements shall be demolished unless (x) such Improvement is a
Severable Improvement and (y) Lessee shall finance the proposed Modification
outside of this lease facility. Modifications that are Severable Improvements
shall become property of the Lessee, and title to such Modifications shall rest
with the Lessee. Except as set forth in the immediately preceding sentence,
title to each Modification shall immediately vest in Lessor, and each such
Modification shall be subject to this Lease.

 

10



--------------------------------------------------------------------------------

ARTICLE XII

 

12.1 Warranty of Title.

 

(a) Lessee agrees that, except as otherwise provided herein and subject to the
terms of Article XIII relating to permitted contests, Lessee shall not directly
or indirectly create or allow to remain, and shall promptly discharge at its
sole cost and expense, (i) any Lien, defect, attachment, levy, title retention
agreement or claim upon any Property or any Modifications or (ii) any Lien,
attachment, levy or claim with respect to the Rent or with respect to any
amounts held by the Agent pursuant to the Credit Agreement, in each case other
than Permitted Liens and Lessor Liens. Lessee shall promptly notify Lessor in
the event it receives actual knowledge that a Lien other than a Permitted Lien
or Lessor Lien has occurred with respect to a Property, and Lessee represents
and warrants to, and covenants with, Lessor that the Liens in favor of the
Lessor created by the Operative Agreements are first priority perfected Liens
subject only to Permitted Liens.

 

(b) Nothing contained in this Lease shall be construed as constituting the
consent or request of Lessor, expressed or implied, to or for the performance by
any contractor, mechanic, laborer, materialman, supplier or vendor of any labor
or services or for the furnishing of any materials for any construction,
alteration, addition, repair or demolition of or to any Property or any part
thereof. NOTICE IS HEREBY GIVEN THAT LESSOR IS NOT AND SHALL NOT BE LIABLE FOR
ANY LABOR, SERVICES OR MATERIALS FURNISHED OR TO BE FURNISHED TO LESSEE, OR TO
ANYONE HOLDING A PROPERTY OR ANY PART THEREOF THROUGH OR UNDER LESSEE, AND THAT
NO MECHANIC’S OR OTHER LIENS FOR ANY SUCH LABOR, SERVICES OR MATERIALS SHALL
ATTACH TO OR AFFECT THE INTEREST OF LESSOR IN AND TO ANY PROPERTY.

 

ARTICLE XIII

 

13.1 Permitted Contests Other Than in Respect of Indemnities. Except to the
extent otherwise provided for in Section 13 of the Participation Agreement,
Lessee, on its own or on Lessor’s behalf but at Lessee’s sole cost and expense,
may contest, by appropriate administrative or judicial proceedings conducted in
good faith and with due diligence, the amount, validity or application, in whole
or in part, of any Legal Requirement, or utility charges payable pursuant to
Section 4.1 or any Lien, attachment, levy, encumbrance or encroachment, and
Lessor agrees not to pay, settle or otherwise compromise any such item, provided
that (a) the commencement and continuation of such proceedings shall suspend the
collection of any such contested amount from, and suspend the enforcement
thereof against, the applicable Properties, Lessor, the Agent and each Financing
Party; (b) there shall not be imposed a Lien (other than Permitted Liens) on any
Property and no part of any Property nor any Rent shall be in any danger of
being sold, forfeited, lost or deferred; (c) at no time during the permitted
contest shall there be a risk of the imposition of criminal liability or
material civil liability on Lessor, the Agent or any Financing Party for failure
to comply therewith; and (d) in the event that, at any time, there shall be a
material risk of extending the application of such item beyond the end of the
Term, then Lessee shall deliver to Lessor an Officer’s Certificate certifying as
to the matters set forth in clauses (a), (b) and (c) of this Section 13.1.
Lessor, at Lessee’s sole cost and expense, shall execute and

 

11



--------------------------------------------------------------------------------

deliver to Lessee such authorizations and other documents as may reasonably be
required in connection with any such contest and, if reasonably requested by
Lessee, shall join as a party therein at Lessee’s sole cost and expense.

 

ARTICLE XIV

 

14.1 Public Liability and Workers’ Compensation Insurance. During the Term of
each Property, Lessee shall procure and carry, at Lessee’s sole cost and
expense, commercial general liability insurance for claims for injuries or death
sustained by persons or damage to property while on the Properties or the
premises where the Equipment is located and such other public liability
coverages as are then customarily carried by similarly situated companies
conducting business similar to that conducted by Lessee. Such insurance shall be
on terms and in amounts (and with deductibles and limitations on coverage) that
are (a) reasonably satisfactory to Lessor and the Agent and (b) no less
favorable than insurance maintained by Lessee with respect to similar properties
and equipment that it owns and are then carried by similarly situated companies
conducting business similar to that conducted by Lessee. The policies shall be
endorsed to name Lessor, the Agent and the Financing Parties as additional
insureds. The policies shall also specifically provide that such policies shall
be considered primary insurance which shall apply to any loss or claim before
any contribution by any insurance which Lessor, the Agent or any Financing Party
may have in force. Lessee shall, in the operation of the Properties, comply with
the applicable workers’ compensation laws and protect Lessor, the Agent and each
Financing Party against any liability under such laws.

 

14.2 Hazard and Other Insurance.

 

(a) During the Term for each Property, Lessee shall keep, or cause to be kept,
such Property insured against loss or damage by fire and all other risks, and
shall maintain builders’ risk insurance during construction of any Improvements
or Modifications, in each case in amounts not less than the replacement value
from time to time of such Property and on terms that (i) are no less favorable
than insurance covering other similar properties owned by Lessee and (ii) are
then carried by similarly situated companies conducting business similar to that
conducted by Lessee. The policies shall be endorsed to name Lessor and the Agent
(for itself and on behalf of the Financing Parties), to the extent of their
respective interests, as additional insureds and loss payees; provided, that so
long as no Lease Event of Default has occurred and is continuing, any loss
payable under the insurance policies required by this Section will be paid to
Lessee.

 

(b) If, during the Term with respect to a Property the area in which such
Property is located is designated a “flood-prone” area pursuant to the Flood
Disaster Protection Act of 1973, or any amendments or supplements thereto, then
Lessee shall comply with the National Flood Insurance Program as set forth in
the Flood Disaster Protection Act of 1973. In addition, Lessee will fully comply
with the requirements of the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as each may be amended from time to time, and
with any other Legal Requirement concerning flood insurance to the extent that
it may apply to any such Property.

 

12



--------------------------------------------------------------------------------

14.3 Coverage.

 

(a) As of the date of this Lease and annually thereafter, Lessee shall furnish
Lessor and the Agent with certificates prepared by the insurers or insurance
broker of Lessee showing the insurance required under Sections 14.1 and 14.2 to
be in effect, naming (except with respect to workers’ compensation insurance)
Lessor, the Agent and each Financing Party as an additional insured on all
insurance described in Section 14.1, and the Agent (for itself and on behalf of
the Financing Parties) as additional insured and loss payee on all insurance
described in Section 14.2, and in each case evidencing the other requirements of
this Article XIV. All such insurance shall be at the cost and expense of Lessee
and provided by nationally recognized, financially sound insurance companies
with an A.M. Best rating of not less than A- (A minus). Such certificates shall
include a provision for thirty (30) days’ advance written notice by the insurer
to Lessor and the Agent in the event of cancellation or material alteration of
such insurance. If a Lease Event of Default has occurred and is continuing and
Lessor so requests, Lessee shall deliver to Lessor copies of all insurance
policies required by Sections 14.1 and 14.2.

 

(b) Lessee agrees that any insurance policy required by Sections 14.1, 14.2(a)
and 14.2(b) shall include an appropriate provision that in respect of the
interests of each additional insured, such policy will not be invalidated should
Lessee waive any or all rights of recovery against any party for losses covered
by such policy or due to any breach of warranty, fraud, action, inaction or
misrepresentation by Lessee or any Person acting on behalf of Lessee. Lessee
hereby waives any and all such rights against the Lessor, the Agent and the
Financing Parties to the extent of payments made to any such Person under any
such policy.

 

(c) Neither Lessor nor Lessee shall carry separate insurance concurrent in kind
or form or contributing in the event of loss with any insurance required under
this Article XIV, except that Lessor may carry separate liability insurance at
Lessor’s sole cost so long as (i) Lessee’s insurance is designated as primary
and in no event excess or contributory to any insurance Lessor may have in force
which would apply to a loss covered under Lessee’s policy and (ii) each such
insurance policy will not cause Lessee’s insurance required under this Article
XIV to be subject to a coinsurance exception of any kind.

 

(d) Lessee shall pay as they become due all premiums for the insurance required
by Section 14.1 and Section 14.2, shall renew or replace each policy prior to
the expiration date thereof, and shall otherwise maintain the coverage required
by such Sections without any lapse in coverage.

 

14.4 Additional Insurance Requirements. Without limiting the generality of
Sections 14.1 through 14.3 above or any other provision of any Operative
Agreement, Lessee shall obtain any and all additional insurance policies with
regard to the Properties or otherwise with respect to the transactions
contemplated by the Operative Agreements, as requested from time to time by
Lessor.

 

13



--------------------------------------------------------------------------------

ARTICLE XV

 

15.1 Casualty and Condemnation.

 

(a) Subject to the provisions of this Article XV and Article XVI (in the event
Lessee delivers, or is obligated to deliver, a Termination Notice), and prior to
the occurrence and continuation of a Lease Default or Lease Event of Default,
Lessee shall be entitled to receive (and Lessor hereby irrevocably assigns to
Lessee all of Lessor’s right, title and interest in) any award, compensation or
insurance proceeds under Sections 14.2(a) or (b) hereof to which Lessee or
Lessor may become entitled by reason of their respective interests in a Property
(i) if all or a portion of such Property is damaged or destroyed in whole or in
part by a Casualty or (ii) if the use, access, occupancy, easement rights or
title to such Property or any part thereof is the subject of a Condemnation;
provided, however, if a Lease Default or Lease Event of Default shall have
occurred and be continuing such award, compensation or insurance proceeds shall
be paid directly to Lessor or, if received by Lessee, shall be held in trust for
Lessor, and shall be paid over by Lessee to Lessor and held in accordance with
the terms of this paragraph (a). All amounts held by Lessor hereunder on account
of any award, compensation or insurance proceeds either paid directly to Lessor
or turned over to Lessor shall be held as security for the performance of
Lessee’s obligations hereunder.

 

(b) Lessee may appear in any proceeding or action to negotiate, prosecute,
adjust or appeal any claim for any award, compensation or insurance payment on
account of any such Casualty or Condemnation and shall pay all expenses thereof.
At Lessee’s reasonable request, and at Lessee’s sole cost and expense, Lessor
and the Agent shall participate in any such proceeding, action, negotiation,
prosecution or adjustment. Lessor and Lessee agree that this Lease shall control
the rights of Lessor and Lessee in and to any such award, compensation or
insurance payment.

 

(c) If Lessee shall receive notice of a Casualty or a possible Condemnation of a
Property or any interest therein where damage to the affected Property is
estimated to equal or exceed ten percent (10%) of the Property Cost of such
Property, Lessee shall give notice thereof to the Lessor and to the Agent
promptly after the receipt of such notice.

 

(d) In the event of a Casualty or a Condemnation (regardless of whether notice
thereof must be given pursuant to paragraph (c)), this Lease shall terminate
with respect to the applicable Property in accordance with Section 16.1 if
Lessee, within thirty (30) days after such occurrence, delivers to Lessor and
the Agent a Termination Notice to such effect.

 

(e) If, pursuant to this Section 15.1, this Lease shall continue in full force
and effect following a Casualty or Condemnation with respect to the affected
Property, Lessee shall, at its sole cost and expense and using, if available,
the proceeds of any award, compensation or insurance with respect to such
Casualty or Condemnation (including, without limitation, any such award,
compensation or insurance which has been received by the Agent and which should
be turned over to Lessee pursuant to the

 

14



--------------------------------------------------------------------------------

terms of the Operative Agreements, and if not available or sufficient, using its
own funds), promptly and diligently repair any damage to the applicable Property
caused by such Casualty or Condemnation in conformity with the requirements of
Sections 10.1 and 11.1, using the as-built plans and specifications or
manufacturer’s specifications for the applicable Improvements or Equipment (as
modified to give effect to any subsequent Modifications, any Condemnation
affecting the Property and all applicable Legal Requirements), so as to restore
the applicable Property to substantially the same condition, operation, function
and value as existed immediately prior to such Casualty or Condemnation. In such
event, title to the applicable Property shall remain with Lessor.

 

(f) In no event shall a Casualty or Condemnation with respect to which this
Lease remains in full force and effect under this Section 15.1 affect Lessee’s
obligations to pay Rent pursuant to Section 3.1.

 

(g) Notwithstanding anything to the contrary set forth in Section 15.1(a) or
Section 15.1(e), if during the Term with respect to a Property a Casualty occurs
with respect to such Property or Lessee receives notice of a Condemnation with
respect to such Property, and following such Casualty or Condemnation, (i) the
applicable Property cannot reasonably be restored, repaired or replaced on or
before the 180th day prior to the Expiration Date to substantially the same
condition as existed immediately prior to such Casualty or Condemnation, or (ii)
on or before such day such Property is not in fact so restored, repaired or
replaced, then Lessee shall be required to purchase such Property on the next
Payment Date and pay Lessor the Termination Value for such Property, plus any
and all Rent then due and owing, plus all other amounts then due and owing
(including without limitation amounts described in clause FIRST of Section
22.2).

 

15.2 Environmental Matters. Promptly upon Lessee’s actual knowledge of the
presence of Hazardous Substances in any portion of any Property (or in any other
property that is not subject to this Lease if Lessee has reason to believe that
such Hazardous Substances may be caused by an emission from or on, or a
condition on, any Property) in concentrations and conditions that constitute an
Environmental Violation and as to which, in the reasonable opinion of Lessee,
the cost to undertake any legally required response, clean up, remedial or other
action might result in a cost to Lessee or loss in the value of such Property of
more than $100,000, Lessee shall notify Lessor in writing of such condition. In
the event of any Environmental Violation (regardless of whether notice thereof
must be given to Lessor pursuant to the preceding sentence), Lessee shall, not
later than sixty (60) days after Lessee has actual knowledge of such
Environmental Violation, either deliver to Lessor a Termination Notice with
respect to the applicable Property or Properties pursuant to Section 16.1, if
applicable, or, at Lessee’s sole cost and expense, promptly and diligently
undertake and complete any response, clean up, remedial or other action
necessary to remove, cleanup or remediate the Environmental Violation in
accordance with all Environmental Laws. If Lessee does not deliver a Termination
Notice with respect to such Property pursuant to Section 16.1, Lessee shall,
upon completion of remedial action by Lessee, cause to be prepared by a
reputable environmental consultant acceptable to Lessor a report describing the
Environmental Violation and the actions taken by Lessee (or its agents) in
response to such Environmental Violation, and a statement by the consultant that
the Environmental Violation has been remedied in full compliance with applicable
Environmental Law.

 

15



--------------------------------------------------------------------------------

15.3 Notice of Environmental Matters. Promptly, but in any event within thirty
(30) days from the date Lessee has actual knowledge thereof, Lessee shall
provide to Lessor written notice of any pending or threatened Environmental
Claim involving any Environmental Law or any Release on or in connection with
any Property. All such notices shall describe in reasonable detail the nature of
the claim, action or proceeding and Lessee’s proposed response thereto. In
addition, Lessee shall provide to Lessor, within five (5) Business Days of
receipt, copies of all material written communications with any Governmental
Authority relating to any Environmental Law in connection with any Property.
Lessee shall also promptly provide such detailed reports of any such material
Environmental Claims as may reasonably be requested by Lessor.

 

ARTICLE XVI

 

16.1 Termination Upon Certain Events. If any of the following occur: (i) if the
requirements of Section 15.1(c) are satisfied, or (ii) if the requirements of
Section 15.1(d) are satisfied and Lessee has determined pursuant to such section
that following the applicable Casualty or Condemnation this Lease shall
terminate with respect to the affected Property, or (iii) Lessee has determined
pursuant to the second sentence of Section 15.2 that, due to the occurrence of
an Environmental Violation, this Lease shall terminate with respect to the
affected Property, then Lessee shall be obligated to deliver, within sixty (60)
days of its receipt of notice of the applicable Condemnation or the occurrence
of the applicable Casualty or Environmental Violation, a written notice to the
Lessor in the form described in Section 16.2(a) (a “Termination Notice”) of the
termination of this Lease with respect to the applicable Property.

 

16.2 Procedures.

 

(a) A Termination Notice shall contain: (i) notice of termination of this Lease
with respect to the affected Property on a Payment Date not more than sixty (60)
days after Lessor’s receipt of such Termination Notice (the “Termination Date”);
and (ii) a binding and irrevocable agreement of Lessee to pay the Termination
Value for the applicable Property, any and all Rent then due and owing and all
other amounts then due and owing from Lessee under any of the Operative
Agreements (including without limitation amounts described in clause FIRST of
Section 22.2) and purchase such Property on such Termination Date.

 

(b) On each Termination Date, Lessee shall pay to Lessor the Termination Value
for the applicable Property, any and all Rent then due and owing and all other
amounts then due and owing from Lessee under any of the Operative Agreements
(including without limitation amounts described in clause FIRST of Section
22.2), and Lessor shall convey such Property, or the remaining portion thereof,
if any, to Lessee (or Lessee’s designee), all in accordance with Section 19.1.

 

ARTICLE XVII

 

17.1 Lease Events of Default. If any one or more of the following events (each a
“Lease Event of Default”) shall occur:

 

16



--------------------------------------------------------------------------------

(a) Lessee shall fail to make payment of (i) any Basic Rent on the date the same
is due or (ii) any Termination Value or Maximum Residual Guaranty Amount, on the
date any such payment is due, or any payment of Basic Rent or Supplemental Rent
due on the due date of any such payment of Termination Value or Maximum Residual
Guaranty Amount, or any amount due on the Expiration Date;

 

(b) Lessee shall fail to make payment of any Supplemental Rent (other than
Supplemental Rent referred to in Section 17(a)(ii)) due and payable within three
(3) days after receipt of notice that such payment is due;

 

(c) Lessee shall fail to maintain insurance of the types, in the respective
amounts and coverages, with the respective loss payees, additional insureds and
insurors required by Article XIV of this Lease;

 

(d) Lessee or any Guarantor shall fail to observe or perform any term, covenant
or provision (including without limitation the Incorporated Covenants) under
this Lease or any other Operative Agreement to which Lessee or such Guarantor is
a party other than those set forth in Sections 17.1(a), (b) (c) or (g) hereof,
and such failure shall remain uncured for a period of thirty (30) days after the
earlier of receipt of written notice from Lessor thereof or a Responsible
Officer of Lessee becomes aware of such failure;

 

(e) The breach of any financial covenant or negative covenant set forth or
incorporated by reference in Section 10.3A of the Participation Agreement
(including without limitation any covenant set forth in Article VII or Article
VIII of the Amended Tech Data Credit Agreement, to the extent incorporated by
reference in Section 10.3A of the Participation Agreement);

 

(f) Other Defaults. The Lessee or any Guarantor fails to perform or observe any
other covenant or agreement (not specified in subsection (a) through (e) above)
contained in any Operative Agreement on its part to be performed or observed and
such failure continues for 30 days;

 

(g) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Lessee or any
Guarantor herein, in any other Operative Agreement, or in any document delivered
in connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made;

 

(h) Cross-Default. (i) The Lessee, any Guarantor or any Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount of more than the Threshold Amount, or (B) fails to
observe or

 

17



--------------------------------------------------------------------------------

perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; (ii) there
occurs under any Swap Contract an Early Termination Date (as defined in such
Swap Contract) resulting from (A) any event of default under such Swap Contract
as to which the Lessee or any Subsidiary is the Defaulting Party (as defined in
such Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which the Lessee, such Guarantor or any Subsidiary is an Affected
Party (as so defined) and, in either event, the Swap Termination Value owed by
the Lessee, such Guarantor or such Subsidiary as a result thereof is greater
than the Threshold Amount; (iii) there occurs a Termination Event (as defined in
the Transfer and Administration Agreement) under the Transfer and Administration
Agreement which Termination Event is not cured or waived; (iv) there occurs a
termination event or event of default under any other Trade Receivables Purchase
Facility which termination event or event of default is not cured or waived
within any applicable grace period; or (v) there occurs any termination event or
event of default under any European Trade Receivables Purchase Documents or any
Senior Parity Debt which is not cured or waived within any applicable grace
period;

 

(i) Insolvency Proceedings, Etc. The Lessee, any Guarantor or any of their
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; provided, however, that if a Foreign Subsidiary is being
liquidated in a transaction otherwise permitted by the Operative Agreements and
not involving (i) the bankruptcy, insolvency, or any failure to pay obligations
of such Subsidiary, the Lessee or any other Subsidiary, (ii) the application of
any Debtor Relief Law, or (iii) any claim of any creditor, and if applicable
foreign Law requires the appointment of a liquidator to accomplish such
liquidation in the jurisdiction where such Foreign Subsidiary is organized, then
the mere appointment and operation of a liquidator for such purpose in such
circumstances shall not constitute an Event of Default under this clause (i);

 

18



--------------------------------------------------------------------------------

(j) Inability to Pay Debts; Attachment. (i) The Lessee or any Subsidiary becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy;

 

(k) Judgments. There is entered against the Lessee, any Guarantor or any
Subsidiary (i) a final judgment or order for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent not covered by
insurance provided by a Person described in Section 7.07 of the Amended Tech
Data Credit Agreement as to which the insurer (and any insurance or reinsurance
company reinsuring any such exposure) does not dispute coverage), or (ii) any
one or more non-monetary final judgments that have, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 30 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect;

 

(l) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Lessee under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Lessee or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount;

 

(m) Invalidity of Loan Documents. Any Operative Agreement, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or Lessee or any Guarantor contests in any manner the validity
or enforceability of any Operative Agreement; or Lessee or any Guarantor denies
that it has any or further liability or obligation under any Operative
Agreement, or purports to revoke, terminate or rescind any Operative Agreement;

 

(n) Change of Control. There occurs any Change of Control with respect to the
Lessee;

 

(o) Any material Environmental Violation shall have occurred and be continuing;
or

 

(p) Any material adverse change in (i) the business, condition (financial or
otherwise) assets, liabilities or operations of Tech Data or any of its
Subsidiaries, (ii) the ability of the Lessee or any of their Subsidiaries to
perform its respective obligations

 

19



--------------------------------------------------------------------------------

under any Operative Agreement to which it is a party, or (iii) the validity,
priority or enforceability of any Lien on any Property created by any of the
Operative Agreements,

 

then, in any such event, Lessor may, in addition to the other rights and
remedies provided for in this Article XVII and in Section 18.1, terminate this
Lease by giving Lessee fifteen (15) days notice of such termination, and this
Lease shall terminate, and all rights of Lessee under this Lease shall cease.
Lessee shall, to the fullest extent permitted by law, pay as Supplemental Rent
all costs and expenses incurred by or on behalf of Lessor, including without
limitation reasonable fees and expenses of counsel, as a result of any Lease
Event of Default hereunder.

 

17.2 Surrender of Possession. If a Lease Event of Default shall have occurred
and be continuing, and whether or not this Lease shall have been terminated
pursuant to Section 17.1, Lessee shall, upon thirty (30) days written notice,
surrender to Lessor possession of the Properties. Lessor may enter upon and
repossess the Properties by such means as are available at law or in equity, and
may remove Lessee and all other Persons and any and all personal property and
Lessee’s equipment and personalty and severable Modifications from the
Properties. Lessor shall have no liability by reason of any such entry,
repossession or removal performed in accordance with applicable law. Upon the
written demand of Lessor, Lessee shall return the Properties promptly to Lessor,
in the manner and condition required by, and otherwise in accordance with the
provisions of, Section 22.1(c) hereof. During the five (5) days immediately
following the repossession of any Property by the Lessor pursuant to Section
17.2, Lessee may, under the supervision of the Lessor and during business hours,
remove Lessee’s equipment and personalty and Severable Improvements not funded
with the proceeds of Fundings.

 

17.3 Reletting. If a Lease Event of Default shall have occurred and be
continuing, and whether or not this Lease shall have been terminated pursuant to
Section 17.1, Lessor may, but shall be under no obligation to, relet any or all
of the Properties, for the account of Lessee or otherwise, for such term or
terms (which may be greater or less than the period which would otherwise have
constituted the balance of the Term) and on such conditions (which may include
concessions or free rent) and for such purposes as Lessor may determine, and
Lessor may collect, receive and retain the rents resulting from such reletting.
Lessor shall not be liable to Lessee for any failure to relet any Property or
for any failure to collect any rent due upon such reletting.

 

17.4 Damages. Neither (a) the termination of this Lease as to all or any of the
Properties pursuant to Section 17.1; (b) the repossession of all or any of the
Properties; nor (c) the failure of Lessor to relet all or any of the Properties,
the reletting of all or any portion thereof, nor the failure of Lessor to
collect or receive any rentals due upon any such reletting, shall relieve Lessee
of its liabilities and obligations hereunder, all of which shall survive any
such termination, repossession or reletting. If any Lease Event of Default shall
have occurred and be continuing and notwithstanding any termination of this
Lease pursuant to Section 17.1, Lessee shall forthwith pay to Lessor all Rent
and other sums due and payable hereunder to and including the date of such
termination. Thereafter, on the days on which the Basic Rent or Supplemental
Rent, as applicable, are payable under this Lease or would have been payable
under this Lease if the same had not been terminated pursuant to Section 17.1
and until the end of the Term hereof or what would have been the Term in the
absence of such termination, Lessee shall pay Lessor,

 

20



--------------------------------------------------------------------------------

as current liquidated damages (it being agreed that it would be impossible
accurately to determine actual damages) an amount equal to the Basic Rent and
Supplemental Rent that are payable under this Lease or would have been payable
by Lessee hereunder if this Lease had not been terminated pursuant to Section
17.1, provided that Lessee’s obligation to make payments of Basic Rent and
Supplemental Rent under this Section 17.4 shall continue only so long as Lessor
shall not have received the amounts specified in Section 17.5. The amount of
Lessee’s liabilities and obligations under this Lease shall not be reduced or
offset by any proceeds Lessor may receive from any reletting of any Property,
except that the net proceeds, if any, which are actually received by Lessor from
reletting of any Property shall be offset against the final liquidated damages
amount specified in Section 17.5. In calculating the amount of such net proceeds
from reletting, there shall be deducted all of Lessor’s, the Agent’s and any
Financing Party’s reasonable expenses in connection therewith, including
repossession costs, brokerage or sales commissions, fees and expenses of counsel
and any necessary repair or alteration costs and expenses incurred in
preparation for such reletting. To the extent Lessor receives any damages
pursuant to this Section 17.4, such amounts shall be regarded as amounts paid on
account of Rent. Lessee specifically acknowledges and agrees that its
obligations under this Section 17.4 shall be absolute and unconditional under
any and all circumstances and shall be paid or performed, as the case may be,
without notice or demand and without any abatement, reduction, diminution,
setoff, defense, counterclaim or recoupment whatsoever.

 

17.5 Final Liquidated Damages. If a Lease Event of Default shall have occurred
and be continuing, whether or not this Lease shall have been terminated pursuant
to Section 17.1 and whether or not Lessor shall have collected any current
liquidated damages pursuant to Section 17.4, Lessor shall have the right to
recover, by demand to Lessee and at Lessor’s election, and Lessee shall pay to
Lessor, as and for final liquidated damages, but exclusive of the indemnities
payable under Section 13 of the Participation Agreement, and in lieu of all
current liquidated damages beyond the date of such demand (it being agreed that
it would be impossible accurately to determine actual damages) the sum of (a)
the Termination Value for all Properties remaining under this Lease, plus (b)
all other amounts owing in respect of Rent, Supplemental Rent and other amounts
then due and payable by Lessee under this Lease or any other Operative
Agreement. It is intended and agreed that the foregoing amount is and will be
liquidated damages and not a penalty. Upon payment of the amount specified
pursuant to the first sentence of this Section 17.5, Lessee shall be entitled to
receive from Lessor, either at Lessee’s request or upon Lessor’s election, in
either case at Lessee’s cost, an assignment of Lessor’s entire right, title and
interest in and to the Properties, the Improvements, Fixtures, Modifications and
Equipment, in each case in recordable form and otherwise in conformity with
local custom and free and clear of the Lien of this Lease (including the release
of any memoranda of Lease or the Lease Supplement recorded in connection
therewith) and any Lessor Liens. The Properties shall be conveyed to Lessee “AS
IS” “WHERE IS” and in their then present physical condition. If any statute or
rule of law shall limit the amount of such final liquidated damages to less than
the amount agreed upon, Lessor shall be entitled to the maximum amount allowable
under such statute or rule of law; provided, however, Lessee shall not be
entitled to receive an assignment of Lessor’s interest in the Properties, the
Improvements, Fixtures, Modifications or Equipment or documents unless Lessee
shall have paid in full the Termination Value and all other amounts due and
owing by Lessee hereunder and under the other Operative Agreements. Lessee
specifically acknowledges and agrees that its obligations under this Section
17.5 shall be absolute and unconditional under any and all circumstances and
shall be paid or performed, as the case may

 

21



--------------------------------------------------------------------------------

be, without notice or demand (except as otherwise specifically provided herein)
and without any abatement, reduction, diminution, setoff, defense, counterclaim
or recoupment whatsoever.

 

17.6 Waiver of Certain Rights. If this Lease shall be terminated pursuant to
Section 17.1, Lessee waives, to the fullest extent permitted by law, (a) any
notice of re-entry or the institution of legal proceedings to obtain re-entry or
possession; (b) any right of redemption, re-entry or possession; (c) the benefit
of any laws now or hereafter in force exempting property from liability for rent
or for debt; and (d) any other rights which might otherwise limit or modify any
of Lessor’s rights or remedies under this Article XVII.

 

17.7 Assignment of Rights Under Contracts. If a Lease Event of Default shall
have occurred and be continuing, and whether or not this Lease shall have been
terminated pursuant to Section 17.1, Lessee shall upon Lessor’s demand
immediately assign, transfer and set over to Lessor all of Lessee’s right, title
and interest in and to each agreement executed by Lessee in connection with the
purchase, construction, development, use or operation of the Properties
(including, without limitation, all right, title and interest of Lessee with
respect to all warranty, performance, service and indemnity provisions), as and
to the extent that the same relate to the purchase, construction, use and
operation of the Properties.

 

17.8 Environmental Costs. If a Lease Event of Default shall have occurred and be
continuing, and whether or not this Lease shall have been terminated pursuant to
Section 17.1, Lessee shall pay directly to any third party (or at Lessor’s
election, reimburse Lessor) for the cost of any environmental testing or
remediation work undertaken respecting any Property as such testing or work is
deemed appropriate in the reasonable judgment of Lessor. Lessee shall pay all
amounts referenced in the immediately preceding sentence immediately upon the
request by Lessor for such payment.

 

17.9 Remedies Cumulative. The remedies herein provided shall be cumulative and
in addition to (and not in limitation of) any other remedies available at law,
equity or otherwise, including, without limitation, any mortgage foreclosure
remedies.

 

17.10 Notice of Default or Event of Default. Lessee shall promptly notify the
Lessor and the Agent if any Responsible Officer of Lessee has received notice,
or has actual knowledge, of any Default or Event of Default.

 

17.11 Lessee’s Option to Cure by Purchase of All Properties. Notwithstanding
anything in this Lease or in any of the other Operative Agreements to the
contrary, the Lessee may cure a Lease Event of Default by purchasing all (but
not less than all) of the Properties, such purchase to be consummated in
accordance with Sections 19.1 and 20.1, except that such purchase must be
consummated not more than 10 days after Lessee gives notice to the Agent and the
Lessor of Lessee’s option to purchase the Properties The purchase price for the
Properties shall be as set forth in Section 20.1, and shall include without
limitation the Termination Value for all of the Properties and all Rent then due
and owing and all other amounts then due and owing by the Lessee under this
Lease or under any other Operative Agreement (including without limitation (a)
any compensation that may be required pursuant to Section 13.3(b) or 13.4 of
Participation Agreement, and (b) amounts, if any, described in clause FIRST of
Section 22.2).

 

22



--------------------------------------------------------------------------------

17.12 Liability Limited. Notwithstanding the provisions of Section 17.5, the
Lessee’s recourse liability to Lessor as a consequence of the occurrence of a
Limited Event of Default shall be limited to the payment by the Lessee of the
Maximum Residual Guaranty Amount; provided, however if Lessee or any Guarantor
agrees or acknowledges in writing that an Event of Default has occurred, then
the Lessor shall be entitled to exercise any of the remedies set forth in the
Section 17.5.

 

ARTICLE XVIII

 

18.1 Lessor’s Right to Cure Lessee’s Lease Defaults. Lessor, without waiving or
releasing any obligation or Lease Event of Default, may (but shall be under no
obligation to) remedy any Lease Event of Default for the account and at the sole
cost and expense of Lessee, including the failure by Lessee to maintain the
insurance required by Article XIV, and may, to the fullest extent permitted by
law, and notwithstanding any right of quiet enjoyment in favor of Lessee, enter
upon any Property, or real property owned or leased by Lessee, take all such
action thereon as may be necessary or appropriate therefor, and inspect or copy
any records relating to any Property or the transactions contemplated hereby
(and Lessee shall make available to Lessor, for inspection thereof, any such
records). No such entry shall be deemed an eviction of any lessee. All
reasonable out-of-pocket costs and expenses so incurred (including without
limitation reasonable fees and expenses of counsel), together with interest
thereon at the Overdue Rate from the date on which such sums or expenses are
paid by Lessor, shall be paid by Lessee to Lessor on demand.

 

ARTICLE XIX

 

19.1 Provisions Relating to Lessee’s Exercise of its Purchase Option. Subject to
Section 19.2, in connection with any termination of this Lease with respect to
any Property pursuant to the terms of Section 16.1, or in connection with
Lessee’s exercise of its Purchase Option or its option to purchase any Property
pursuant to Section 20.1, upon the date on which this Lease is to terminate with
respect to a Property or all of the Properties in any Pool, and upon tender by
Lessee of the amounts set forth in Sections 16.2(b) or 20.1, as applicable,
Lessor shall execute and deliver to Lessee (or to Lessee’s designee) at Lessee’s
cost and expense a special warranty deed and quit claim bill of sale with
respect to the applicable Property, in each case in recordable form and
otherwise in conformity with local custom and free and clear of the Lien of this
Lease and any Lessor Liens attributable to Lessor but without any other
warranties (of title or otherwise) from the Lessor. The Lessor’s interest in the
applicable Property shall be conveyed to Lessee (or to Lessee’s designee) “AS
IS” “WHERE IS” and in then present physical condition. In addition, Lessor
shall, upon Lessee’s request and at Lessee’s expense, execute and deliver any
documents (including any appropriate releases of or amendments to financing
statements or recorded memoranda of this Lease) necessary to release the Lien of
this Lease on the applicable Property.

 

19.2 No Termination With Respect to Less than All of a Property. Lessee shall
not be entitled to exercise its Purchase Option separately with respect to
Property consisting of Land, Equipment and Improvements but shall be required to
exercise its Purchase Option with respect to an entire Property.

 

23



--------------------------------------------------------------------------------

ARTICLE XX

 

20.1 Purchase Prior to End of Term; Purchase, Renewal or Sale Option; Purchase
of Excess Land.

 

(a) Purchase Option Prior to End of Term. Provided that (subject to Section
17.11) no Default or Event of Default shall have occurred and be continuing and
provided that the Election Notice referred to in Section 20.1(b) has not been
delivered, Lessee shall have the option, exercisable by giving the Agent and
Lessor no less than thirty (30) days written notice of Lessee’s election to
exercise such option, to purchase any Property, on the date identified in such
written notice, at a price equal to the Termination Value for such Property and
all Rent then due and owing and all other amounts then due and owing (by the
Lessee) under this Lease or under any other Operative Agreement with respect to
such Property and as a result of such Purchase (including without limitation
amounts, if any, described in clause FIRST of Section 22.2) (which the parties
do not intend to be a “bargain” purchase price); and, upon receipt of such
amount, Lessor shall transfer to Lessee (or Lessee’s designee) all Lessor’s
right, title and interest in and to such Property in accordance with Section
19.1 as of the Business Day on which such purchase occurs; provided that the
Lessee may not purchase more than four Properties pursuant to this Section
20.1(a). For the avoidance of doubt Lessee may purchase Properties pursuant to
this Section 20.1(a) in one or more transactions and the purchase of Excess Land
shall not constitute a purchase of a Property pursuant to this Section 20.1(a).

 

(b) Purchase, Renewal or Sale Option at End of Term. (i) Not less than nine
months prior to the Expiration Date, Lessee may give Lessor and Agent
irrevocable written notice (a “Renewal Notice”) that Lessee is electing to
exercise the option to renew the Lease with respect to all but not less than
all, of the Properties on such Expiration Date (pursuant to Section 21.1 the
“Renewal Option”) or (ii) provided that no notice pursuant to clause (i) above
shall have been delivered and the Financing Parties shall have agreed to renew
the Lease, not less than 180 days prior to the Expiration Date, Lessee may give
Lessor and Agent irrevocable written notice (the “Election Notice”) that Lessee
is electing to exercise either (a) the option to purchase all, but not less than
all, of the Properties in any Pool on such Expiration Date (the “Purchase
Option”) or (b) the option to remarket all of the Properties in any Pool and
cause a sale of all of the Properties in such Pool pursuant to the terms of
Section 22.1 (the “Sale Option”), such sale to occur on such Expiration Date. If
Lessee does not give an Election Notice or Renewal Notice as set forth above,
then Lessee shall be deemed to have elected the Purchase Option for the
Expiration Date. Lessor shall have no obligation to sell any Property unless all
of the Properties in the related Pool are sold on the Expiration Date. If Lessee
shall (i) elect (or be deemed to elect) to exercise the Purchase Option, or (ii)
elect to remarket all of the Properties in a Pool pursuant to Section 22.1 and
fail to deliver the environmental report required by Section 10.2 at the time
specified in such Section or fail to comply with its other obligations under
Section 22.1, then in each case, Lessee shall pay to Lessor on the Expiration
Date an amount (the “Purchase Option Price”) equal to the Termination Value for
all the Properties in such Pool (which the parties do not intend to be a
“bargain” purchase) plus all Rent and other amounts then due and payable (by

 

24



--------------------------------------------------------------------------------

Lessee) under this Lease or under any other Operative Agreement (including
without limitation the amounts described in clause FIRST of Section 22.2) with
respect to such Pool, and, upon receipt of such amount, Lessor shall transfer to
Lessee (or Lessee’s designee) all of Lessor’s right, title and interest in and
to the Properties in such Pool in accordance with Section 19.1 and the Term of
this Lease shall terminate. Lessee may not elect the Sale Option, and Lessor
shall have no obligation to sell any Property pursuant to Section 22.1, if a
Lease Event of Default has occurred and is continuing on the date of the
Election Notice or the Sale Date.

 

(c) Purchase of Excess Land. Provided that (subject to Section 17.11) no Default
or Event of Default shall have occurred and be continuing and provided that the
Election Notice referred to in Section 20.1(b) has not been delivered, Lessee
shall have the option, exercisable by giving the Agent and Lessor no less than
thirty (30) days written notice of Lessee’s election to exercise such option, to
purchase any Excess Land, on the date identified in such written notice, at a
price equal to the Excess Land Purchase Price for such Excess Land (which the
parties do not intend to be a “bargain” purchase price) plus any amounts due to
any Financing Party pursuant to Section 13.3 of the Participation Agreement as a
result of such Purchase; and, upon receipt of such amount, Lessor shall transfer
to Lessee (or a third party designated by the Lessee) all Lessor’s right, title
and interest in and to such Excess Land in accordance with Section 19.1 as of
the Business Day on which such purchase occurs and upon such purchase such
Excess Land shall no longer constitute part of the related Property.

 

ARTICLE XXI

 

21.1 Renewal. Subject to the conditions set forth herein, Lessee may, by written
notice to Lessor and the Agent given not later than nine (9) months, prior to
the Expiration Date, request to renew this Lease for all, but not less than all,
Properties for up to five (5) additional years (each such additional period, a
“Renewal Term”), commencing on the date following such Expiration Date; provided
that the Term, including all Renewal Terms, shall not exceed ten (10) years. No
later than the date that is ninety (90) days after the date the request to renew
has been delivered to each of Lessor and the Agent, the Agent will notify Lessee
whether or not Lessor and the Financing Parties consent to such renewal request
(which consent may be granted or denied in the Lessor’s and each Financing
Party’s sole discretion and may be conditioned on such conditions precedent as
may be specified by Lessor or such Financing Party). If the Agent fails to
respond in such time frame, such failure shall be deemed to be a rejection of
such request.

 

ARTICLE XXII

 

22.1 Sale Procedure.

 

(a) During the Marketing Period, Lessee, on behalf of the Lessor, shall use
commercially reasonable efforts to obtain bids for the cash purchase of all of
the Properties in the related Pool in connection with a sale to one or more
purchasers (other than Lessee or any Subsidiary or Affiliate of Lessee) to be
consummated on the Expiration Date for the highest price available, shall notify
Lessor promptly of the name and address of each prospective purchaser and the
cash price which each prospective

 

25



--------------------------------------------------------------------------------

purchaser shall have offered to pay for any Property and shall provide Lessor
with such additional information about the bids and the bid solicitation
procedure as Lessor may reasonably request from time to time. Lessor may reject
any and all bids and may assume sole responsibility for obtaining bids by giving
Lessee written notice to that effect; provided, however, that notwithstanding
the foregoing, Lessor may not reject the highest bid for any Property in such
Pool submitted by the Lessee if (i) such bid is greater than or equal to the sum
of the Limited Recourse Amount for such Property, plus all reasonable costs and
expenses referred to in clause FIRST of Section 22.2, and represents a bona fide
offer from one or more third party purchasers, and (ii) prior to Lessor’s
acceptance of any such bid, Lessee has delivered to the Agent cash collateral in
an amount not less than the anticipated Deficiency Balance (as defined in
Section 22.1(b) below) as determined by the Agent. If the price which a
prospective purchaser shall have offered to pay for any Property is less than
the sum of the Limited Recourse Amount for such Property plus all reasonable
costs and expenses referred to in clause FIRST of Section 22.2, Lessor may elect
to retain such Property by giving Lessee prior written notice of Lessor’s
election to retain such Property, and upon receipt of such notice, Lessee shall
surrender such Property to Lessor pursuant to Section 10.1. Unless Lessor shall
have elected to retain any Property pursuant to the preceding sentence, Lessee
shall arrange for Lessor to sell the Properties in the related Pool free and
clear of the Lien of this Lease and any Lessor Liens attributable to it, without
recourse or warranty (of title or otherwise), for cash on the last day of the
Marketing Period (such date being hereafter referred to as the “Sale Date”) to
the purchaser or purchasers identified by Lessee or Lessor, as the case may be;
provided, however, solely as to Lessor, any Lessor Lien shall not constitute a
Lessor Lien so long as Lessor is diligently contesting such Lessor Lien by
appropriate proceedings in good faith; and provided further that Lessor shall
have no obligation to sell any Property if a Lease Event of Default has occurred
and is continuing on the date of the Election Notice or the Sale Date. Lessee
shall surrender the Property so sold or subject to such documents to each
purchaser in the condition specified in Section 10.1. Lessee shall not take or
fail to take any action which would have the effect of unreasonably discouraging
bona fide third party bids for any Property. Lessor shall have no obligation to
sell any Property on the Sale Date unless Lessor has received full payment
therefor in cash in the amount required pursuant to this Section 22.1 on the
Sale Date.

 

(b) If any Property in the related Pool is sold on the Sale Date in accordance
with the terms of Section 22.1(a) and the purchase price paid for such Property
minus the sum of all costs and expenses referred to in clause FIRST of Section
22.2 is less than the Termination Value for such Property plus all Rent and
other amounts then due and payable by the Lessee under this Lease and under any
other Operative Agreements with respect to such Property (hereinafter such
difference shall be referred to as the “Deficiency Balance”), then the Lessee
hereby unconditionally promises to pay to the Lessor on the Sale Date the lesser
of (i) the Deficiency Balance, or (ii) the Maximum Residual Guarantee Amount for
such Property. If any Property in such Pool is retained by the Lessor pursuant
to an affirmative election made by the Lessor pursuant to the third sentence of
Section 22.1(a) or is not sold (subject to the Lessee’s having satisfied its
obligations under this Section 22.1), then the Lessee hereby unconditionally
promises to

 

26



--------------------------------------------------------------------------------

pay to the Lessor on the Sale Date an amount equal to the Maximum Residual
Guarantee Amount for such Property.

 

(c) In the event that the Properties in the related Pool are either sold to one
or more third party purchasers on the Sale Date or retained by the Lessor, then
in either case on the Sale Date (i) the Lessee shall provide Lessor or such
third party purchasers with (A) all permits, certificates of occupancy,
governmental licenses and authorizations necessary to use and operate such
Property for its intended purposes, (B) such easements, licenses, rights-of-way
and other rights and privileges in the nature of an easement as are reasonably
necessary or desirable in connection with the use, repair, access to or
maintenance of such Property for its intended purpose or otherwise as the Lessor
shall reasonably request, and (C) a services agreement covering such services as
Lessor or such third party purchaser may request in order to use and operate a
Property for its intended purposes at such rates (not in excess of arm’s-length
fair market rates) as shall be acceptable to Lessee and Lessor or such third
party purchaser, and (ii) the Term of this Lease shall terminate with respect to
each Property in such Pool. All assignments, licenses, easements, agreements and
other deliveries required by clauses (i)(A) and (B) of this paragraph (c) shall
be in form reasonably satisfactory to the Lessor or such third party purchaser,
as applicable, and shall be fully assignable (including both primary assignments
and assignments given in the nature of security) without payment of any fee,
cost or other charge.

 

22.2 Application of Proceeds of Sale. The Lessor shall apply the proceeds of
sale of any Property in the following order of priority:

 

(a) FIRST, to pay or to reimburse Lessor for the payment of all reasonable costs
and expenses incurred by Lessor in connection with the sale;

 

(b) SECOND, so long as the Participation Agreement or the Credit Agreement is in
effect and any Loan, Lessor Advance or any other amount is owing to the
Financing Parties, the Lessor or any other Person under any Operative Agreement,
to the Agent to be applied in accordance with the terms (including the
inter-creditor provisions among the Financing Parties and the Lessor) contained
in the Operative Agreements; and

 

(c) THIRD, to the Lessee.

 

22.3 Indemnity for Excessive Wear. If the proceeds of the sale described in
Section 22.1 with respect to any Property, less all expenses incurred by Lessor
in connection with such sale, shall be less than the Limited Recourse Amount
with respect to such Property, and at the time of such sale it shall have been
reasonably determined (pursuant to the Appraisal Procedure) that the Fair Market
Sales Value of the Property, shall have been impaired by greater than expected
wear and tear during the term of the Lease, Lessee shall pay to Lessor within
ten (10) days after receipt of Lessor’s written statement (i) the amount of such
excess wear and tear determined by the Appraisal Procedure or (ii) the amount of
the Net Sale Proceeds Shortfall, whichever amount is less.

 

27



--------------------------------------------------------------------------------

22.4 Appraisal Procedure. For determining the Fair Market Sales Value of any
Property or any other amount which may, pursuant to any provision of any
Operative Agreement, be determined by an appraisal procedure, Lessor and Lessee
shall use the following procedure (the “Appraisal Procedure”). Lessor and Lessee
shall endeavor to reach a mutual agreement as to such amount for a period of ten
(10) days from commencement of the Appraisal Procedure under the applicable
section of the Lease, and if they cannot agree within ten (10) days, then two
qualified appraisers, one chosen by Lessee and one chosen by Lessor, shall
mutually agree thereupon, but if either party shall fail to choose an appraiser
within twenty (20) days after notice from the other party of the selection of
its appraiser, then the appraisal by such appointed appraiser shall be binding
on Lessee and Lessor. If the two appraisers cannot agree within twenty (20) days
after both shall have been appointed, then a third appraiser shall be selected
by the two appraisers or, failing agreement as to such third appraiser within
(30) days after both shall have been appointed, by the American Arbitration
Association. The decisions of the three appraisers shall be given within twenty
(20) days of the appointment of the third appraiser and the decision of the
appraiser most different from the average of the other two shall be discarded
and such average shall be binding on Lessor and Lessee; provided that if the
highest appraisal and the lowest appraisal are equidistant from the third
appraisal, the third appraisal shall be binding on Lessor and Lessee. The fees
and expenses of the appraisers appointed by Lessee and by Lessor shall be paid
by Lessee.

 

22.5 Certain Obligations Continue. During the Marketing Period, the obligation
of Lessee to pay Rent with respect to the Properties in the related Pool
(including the installment of Basic Rent due on the Expiration Date) shall
continue undiminished until payment in full to Lessor of the sale proceeds, if
any, the Maximum Residual Guarantee Amount, the amount due under Section 22.3,
if any, and all other amounts due to Lessor with respect to all Properties in
such Pool. Lessor shall have the right, but shall be under no duty, to solicit
bids, to inquire into the efforts of Lessee to obtain bids or otherwise to take
action in connection with any such sale, other than as expressly provided in
this Article XXII.

 

ARTICLE XXIII

 

23.1 [RESERVED.]

 

ARTICLE XXIV

 

24.1 Risk of Loss. During the Term, unless Lessee shall not be in actual
possession of the Property in question solely by reason of Lessor’s exercise of
its remedies of dispossession under Article XVII, the risk of loss or decrease
in the enjoyment and beneficial use of such Property as a result of the damage
or destruction thereof by fire, the elements, casualties, thefts, riots, wars or
otherwise is assumed by Lessee, and Lessor shall in no event be answerable or
accountable therefor.

 

ARTICLE XXV

 

25.1 Assignment.

 

(a) (Other than permitting a Subsidiary of Lessee to be an alternative Lessee
pursuant to Section 2.5) Lessee may not assign, mortgage, pledge or encumber
this Lease

 

28



--------------------------------------------------------------------------------

or any of its rights or obligations hereunder in whole or in part to any Person
without the prior written consent of the Agent, the Lessor, and the Majority
Financing Parties, with such consent to be given or withheld in the sole
discretion of each such party.

 

(b) No such assignment or other relinquishment of possession to any Property
shall in any way discharge or diminish any of the obligations of Lessee to
Lessor hereunder and Lessee shall remain directly and primarily liable under
this Lease.

 

25.2 Subleases.

 

(a) Except as set forth in this Section 25.2, Lessee may not sublet any Property
or portion thereof without first obtaining the prior written consent of the
Lessor and the Agent, which consent may be given or withheld in the sole
discretion of each such party.

 

(b) Lessee may, without the consent of Lessor or the Agent, sublet a Property
only if:

 

(i) Lessee remains fully liable for all obligations (including without
limitation all Rent and other obligations with respect to such subleased
Properties and any other Properties) under this Lease, each Lease Supplement and
the other Operative Agreements;

 

(ii) Such sublease is in writing and is expressly subject and subordinate to the
rights of the Agent and the Financing Parties under this Lease, the Security
Agreement, each Mortgage Instrument and all other Operative Agreements; and

 

(iii) Such sublease is on commercially reasonable terms and at market rates and
such Property is at all times used for the purposes set forth in this paragraph
and in the definition of “Property.”

 

(c) No sublease or other relinquishment of possession to any Property shall in
any way discharge or diminish any of Lessee’s obligations to Lessor hereunder
and Lessee shall remain directly and primarily liable under this Lease as to the
Property so sublet.

 

(d) Each insurance policy carried by Lessee pursuant to Article XIV hereof shall
be endorsed to name each sublessee under any such sublease as an additional
insured. Prior to the effectiveness of any such sublease, Lessee shall deliver a
copy thereof to the Lessor and the Agent.

 

(e) Promptly but in any event within five (5) days following the execution and
delivery of any sublease permitted by this Article XXV, Lessee shall notify
Lessor and the Agent of the execution of such sublease. As of the date of each
Lease Supplement, Lessee shall lease the respective Properties described in such
Lease Supplement from Lessor, and (without limiting the generality of Sections
25.2(a) - (d)) any existing tenant

 

29



--------------------------------------------------------------------------------

respecting such Property shall automatically be deemed to be a subtenant of
Lessee and not a tenant of Lessor.

 

ARTICLE XXVI

 

26.1 No Waiver. No failure by Lessor or Lessee to insist upon the strict
performance of any term hereof or to exercise any right, power or remedy upon a
default hereunder, and no acceptance of full or partial payment of Rent during
the continuance of any such default, shall constitute a waiver of any such
default or of any such term. To the fullest extent permitted by law, no waiver
of any default shall affect or alter this Lease, and this Lease shall continue
in full force and effect with respect to any other then existing or subsequent
default.

 

ARTICLE XXVII

 

27.1 Acceptance of Surrender. No surrender to Lessor of this Lease or of all or
any portion of any Property or of any part of any thereof or of any interest
therein shall be valid or effective unless agreed to and accepted in writing by
Lessor and the Agent, and no act by Lessor or the Agent or any representative or
agent of Lessor or the Agent, other than a written acceptance, shall constitute
an acceptance of any such surrender.

 

27.2 No Merger of Title. There shall be no merger of this Lease or of the
leasehold estate created hereby by reason of the fact that the same Person may
acquire, own or hold, directly or indirectly, in whole or in part, (a) this
Lease or the leasehold estate created hereby or any interest in this Lease or
such leasehold estate, (b) any right, title or interest in any Property, (c) any
Notes, or (d) a beneficial interest in Lessor.

 

ARTICLE XXVIII

 

28.1 Notices. Unless otherwise expressly specified or permitted by the terms
hereof, all notices, requests, demands, directions, agreements and documents
delivered in connection with this Agreement shall be delivered as provided in
Section 14.3 of the Participation Agreement.

 

ARTICLE XXIX

 

29.1 Miscellaneous. Anything contained in this Lease to the contrary
notwithstanding, all claims against and liabilities of Lessee or Lessor arising
from events commencing prior to the expiration or earlier termination of this
Lease shall survive such expiration or earlier termination. If any provision of
this Lease shall be held to be unenforceable in any jurisdiction, such
unenforceability shall not affect the enforceability of any other provision of
this Lease and such jurisdiction or of such provision or of any other provision
hereof in any other jurisdiction.

 

29.2 Amendments and Modifications. None of the terms or provisions of this
Agreement may be terminated, amended, supplemented, waived or modified except in
accordance with the terms of Section 14.5 of the Participation Agreement.

 

29.3 Successors and Assigns. All the terms and provisions of this Lease shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

 

30



--------------------------------------------------------------------------------

29.4 Headings and Table of Contents. The headings and table of contents in this
Lease are for convenience of reference only and shall not limit or otherwise
affect the meaning hereof.

 

29.5 Counterparts. This Lease may be executed in any number of counterparts,
each of which shall be an original, but all of which shall together constitute
one and the same instrument.

 

29.6 GOVERNING LAW. THIS LEASE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF FLORIDA WITHOUT REGARD TO ANY OTHERWISE APPLICABLE
PRINCIPLES OF CONFLICT OF LAWS, EXCEPT TO THE EXTENT THE LAWS OF THE STATE IN
WHICH A PROPERTY IS LOCATED MAY GOVERN MATTERS RELATING TO THE PERFECTION,
FORECLOSURE AND ENFORCEMENT OF LIENS ON SUCH PROPERTY.

 

29.7 Calculation of Rent. All calculation of Rent payable hereunder shall be
computed based on the actual number of days elapsed over a year of 360 days.

 

29.8 Memoranda of Lease and Lease Supplements. This Lease shall not be recorded;
provided Lessor and Lessee shall promptly record a Memorandum of this Lease and
of the applicable Lease Supplement (in substantially the form of Exhibit B
attached hereto) regarding each Property promptly after the acquisition thereof
in the local filing office with respect thereto in all cases at Lessee’s cost
and expense, and as required under applicable law to sufficiently evidence this
Lease or any such Lease Supplement in the applicable real estate filing records.

 

29.9 Allocations between the Financing Parties. Notwithstanding any other term
or provision of this Lease to the contrary, the allocations of the proceeds of
the Properties and any and all other Rent and other amounts received hereunder
shall be subject to the inter-creditor provisions between the Financing Parties
contained in the Operative Agreements (or as otherwise agreed among the
Financing Parties from time to time).

 

29.10 Limitations on Recourse. Notwithstanding anything contained in this Lease
to the contrary, Lessee agrees to look solely to Lessor’s estate and interest in
the Properties for the collection of any judgment requiring the payment of money
by Lessor in the event of liability by Lessor, and no other property or assets
of Lessor or any shareholder, member, owner or partner (direct or indirect) in
or of Lessor, or any manager, director, officer, employee, beneficiary,
Affiliate of any of the foregoing shall be subject to levy, execution or other
enforcement procedure for the satisfaction of the remedies of Lessee under or
with respect to this Lease, the relationship of Lessor and Lessee hereunder or
Lessee’s use of the Properties or any other liability of Lessor to Lessee,
except to the extent expressly provided in Section 10.2 or 14.11(b) of the
Participation Agreement. Nothing in this Section shall be interpreted so as to
limit the terms of Sections 6.1 or 6.2.

 

29.11 WAIVERS OF JURY TRIAL. THE LESSOR AND THE LESSEE IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS LEASE OR ANY COUNTERCLAIM THEREIN.

 

29.12 Original Leases. The single executed original of this Lease marked “THIS
COUNTERPART IS THE ORIGINAL EXECUTED COUNTERPART” on the signature page

 

31



--------------------------------------------------------------------------------

thereof and containing the receipt of the Agent therefor on or following the
signature page thereof shall be the original executed counterpart of this Lease
(the “Original Executed Counterpart”). To the extent that this Lease constitutes
chattel paper, as such term is defined in the Uniform Commercial Code as in
effect in any applicable jurisdiction, no security interest in this Lease may be
created through the transfer or possession of any counterpart other than the
Original Executed Counterpart.

 

29.13 Mortgage Grant and Remedies. Without limiting any other remedies set forth
in this Lease, in the event that a court of competent jurisdiction rules that
this Lease constitutes a mortgage, deed of trust, security deed or other secured
financing, as is the intent of the parties, then the Lessor and the Lessee agree
that the Lessee hereby grants, bargains, sells, conveys, mortgages, and grants a
security interest in each Property to Lessor WITH POWER OF SALE to secure the
payment of all sums due and owing by Lessee hereunder or under any other
Operative Agreement, and that, upon the occurrence of any Event of Default, the
Lessor shall have the power and authority, to the extent provided by law or the
Operative Agreements, after prior notice and lapse of such time as may be
required by law, to foreclose its interest (or cause such interest to be
foreclosed) in all or any part of any Property, to appoint or obtain the
appointment of a receiver for all or any part of the Property, and to exercise
any other right or remedy that may be available under applicable law to the
holder of a mortgage, deed of trust, security deed or other secured financing.

 

29.14 Exercise of Lessor Rights. The Lessee hereby acknowledges and agrees that
the rights and powers of the Lessor under this Lease have been collaterally
assigned to the Agent pursuant to the terms of the Security Agreement and the
other Operative Agreements, and that the Lessor has encumbered the Properties by
various Mortgage Instruments made by the Lessor in favor of the Agent, all as
security for certain indebtedness and obligations described therein of the
Lessor to the Agent and the Financing Parties under the Operative Agreements.
Lessee hereby consents to said assignment and said Mortgage Instruments in favor
of the Agent and further acknowledges and agrees as follows:

 

(a) In the event that a court of competent jurisdiction rules that this Lease
constitutes a mortgage, deed of trust, security deed or other secured financing
as is the intent of the parties, then the Lessor and the Lessee agree that the
Lessor’s collateral assignment of this Lease to the Agent shall be deemed to be
a collateral assignment of such mortgage, deed of trust, security deed or other
secured financing, and the Agent as such collateral assignee shall be entitled
to exercise any and all rights and remedies of the Lessor set forth herein
during the existence of any Event of Default, including without limitation the
Lessor’s rights to obtain a receiver, to obtain possession of the Properties and
the rents and revenues thereof, to foreclose this Lease, to sell the Lessee’s
interest in the Properties, and to exercise any other rights or remedies that
may then be available to the Lessor under applicable law on account of such
Event of Default.

 

(b) Lessee’s interest in the Properties is junior and subordinate to the lien of
any Mortgage Instruments made by the Lessor in favor of the Agent against the
respective Properties from time to time in connection with the Operative
Agreements; provided, however, that for so long as no Event of Default shall
have occurred and be continuing, (i) the Agent shall not disturb Lessee’s
possession of the Properties through

 

32



--------------------------------------------------------------------------------

any foreclosure or other remedial action against the Properties under any
Mortgage Instrument, and (ii) if Lessor’s interest in any Property shall be
transferred to any Person other than the Lessee as the result of the Agent’s
foreclosure or other remedial action under any Mortgage Instrument, the Lessee
shall (upon request of the Agent) attorn to such transferee and recognize the
transferee as the Lessee’s landlord under this Lease.

 

(c) During the existence of an Event of Default, the Agent as holder of the
Mortgage Instruments and as collateral assignee of this Lease may exercise any
and all rights and remedies that may then be available under applicable law to
the Agent in either or both capacities, whether exercised singly, successively
or concurrently. Without limiting the generality of the foregoing, the Agent as
collateral assignee may enforce the Lessee’s payment obligations under this
Lease (regardless of whether this Lease shall be deemed a mortgage, deed of
trust, security deed or other secured financing) even if Lessee’s interest and
estate in any Property under this Lease shall have been extinguished or
forfeited under applicable law through the foreclosure or other enforcement of
any Mortgage Instrument.

 

[Signatures on following page.]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Lease to be duly executed and
delivered as of the date first above written.

 

WITNESSES:

     

TECH DATA CORPORATION, as Lessee

By:  

/s/ Allison Godwin

--------------------------------------------------------------------------------

      By:  

/s/ Charles V. Dannewitz

--------------------------------------------------------------------------------

Name: Allison Godwin

     

Name: Charles V. Dannewitz

       

Title: Senior Vice President and Treasurer

By:  

/s/ Peter D. Kantor Jr.

--------------------------------------------------------------------------------

           

Name: Peter D. Kantor

           

WITNESSES:

     

SUNTRUST EQUITY FUNDING, LLC

By:  

/s/ Allison Godwin

--------------------------------------------------------------------------------

      By:  

/s/ David H. Eidson

--------------------------------------------------------------------------------

Name: Allison Godwin

     

Name: David H. Eidson

       

Title: Senior Vice President

By:  

/s/ Peter D. Kantor Jr.

--------------------------------------------------------------------------------

           

Name: Peter D. Kantor

            Receipt of this original counterpart of the foregoing Lease is
hereby acknowledged as of the date hereof            

SUNTRUST BANK, as Agent

           

By:

 

 

--------------------------------------------------------------------------------

           

Name:

 

 

--------------------------------------------------------------------------------

           

 

S-1



--------------------------------------------------------------------------------

   

Acknowledged and Agreed to:

WITNESSES:

 

TECH DATA PRODUCT

MANAGEMENT, INC., as an alternative Lessee

By:  

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

 

Name: Charles V. Dannewitz

   

Title: Senior Vice President and Treasurer

By:  

 

--------------------------------------------------------------------------------

       

Name:

 

 

--------------------------------------------------------------------------------

       

WITNESSES:

 

TD FACILITIES, LTD., as an alternative Lessee

By:  

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

 

Name: Charles V. Dannewitz

       

Title: Senior Vice President and Treasurer

By:  

 

--------------------------------------------------------------------------------

       

Name:

 

 

--------------------------------------------------------------------------------

       

 

S-2



--------------------------------------------------------------------------------

[MAY BE MODIFIED, IF AGREEABLE TO LESSEE, LESSOR AND AGENT TO

CONFORM TO REQUIREMENTS OF LOCAL LAW WHERE PROPERTY IS LOCATED]

 

EXHIBIT A TO THE LEASE

 

[[SECOND] AMENDED AND RESTATED] LEASE SUPPLEMENT NO.     

 

THIS [[SECOND] AMENDED AND RESTATED] LEASE SUPPLEMENT NO.      (this “Lease
Supplement”) dated as of [            ] between SUNTRUST EQUITY FUNDING, LLC, as
lessor (the “Lessor”), and TECH DATA CORPORATION, as lessee (the “Lessee”).

 

WHEREAS, the Lessor is the owner or will be the owner of the Property described
on Schedule I hereto (the “Leased Property”) and wishes to lease the same to
Lessee;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

SECTION 1. Definitions; Rules of Usage. For purposes of this Lease Supplement,
capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to them in Appendix A to the Second Amended and Restated
Participation Agreement, dated as of July 31, 2003, among Lessee, the Lessor,
the Lenders party thereto, and SunTrust Bank, as Agent for the Lenders (as such
agreement may be amended, modified, supplemented or restated from time to time).

 

SECTION 2. The Properties. Attached hereto as Schedule I is the description of
the Leased Property, with an Equipment Schedule attached hereto as Schedule I-A,
an Improvement Schedule attached hereto as Schedule I-B and a legal description
of the Land for such Project attached hereto as Schedule I-C. Effective upon the
execution and delivery of this Lease Supplement by the Lessor and the Lessee,
the Leased Property shall be subject to the terms and provisions of the Lease.

 

SECTION 3. Use of Property. At all times during the Term with respect to each
Property, Lessee will comply with all obligations under and (to the extent no
Event of Default has occurred and is continuing and provided that such exercise
will not impair the value of such Property) shall be permitted to exercise all
rights and remedies under, all operation and easement agreements and related or
similar agreements applicable to such Property.

 

SECTION 4. Ratification. Except as specifically modified hereby, the terms and
provisions of the Lease and the Operative Agreements are hereby ratified and
confirmed and remain in full force and effect.

 

SECTION 5. Original Lease Supplement. The single executed original of this Lease
Supplement marked “THIS COUNTERPART IS THE ORIGINAL EXECUTED COUNTERPART” on the
signature page thereof and containing the receipt of the Agent therefor on or
following the signature page thereof shall be the original executed counterpart
of this Lease

 

A-3



--------------------------------------------------------------------------------

Supplement (the “Original Executed Counterpart”). To the extent that this Lease
Supplement constitutes chattel paper, as such term is defined in the Uniform
Commercial Code as in effect in any applicable jurisdiction, no security
interest in this Lease Supplement may be created through the transfer or
possession of any counterpart other than the Original Executed Counterpart.

 

SECTION 6. GOVERNING LAW. AS TO MATTERS RELATING TO THE CREATION, PERFECTION,
AND FORECLOSURE OF LIENS, AND ENFORCEMENT OF RIGHTS AND REMEDIES AGAINST THE
LEASED PROPERTY, THIS LEASE SUPPLEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF              WITHOUT REGARD TO ANY
OTHERWISE APPLICABLE PRINCIPLES OF CONFLICT OF LAWS. THIS LEASE SUPPLEMENT SHALL
IN ALL OTHER RESPECTS BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF FLORIDA.

 

SECTION 7. MORTGAGE GRANT AND REMEDIES. Without limiting any other remedies set
forth in the Lease, in the event that a court of competent jurisdiction rules
that the Lease constitutes a mortgage, deed of trust, security deed or other
secured financing as is the intent of the parties, then the Lessor and the
Lessee agree that the Lessee hereby grants, bargains, sells, conveys, mortgages,
and grants a security interest in each Property to Lessor WITH POWER OF SALE to
secure the payment of all sums due and owing by Lessee or the Construction Agent
hereunder or under any other Operative Agreement, and that, upon the occurrence
of any Event of Default, the Lessor shall have the power and authority, to the
extent provided by law or the Operative Agreements, after prior notice and lapse
of such time as may be required by law, to foreclose its interest (or cause such
interest to be foreclosed) in all or any part of any Property, to appoint or
obtain the appointment of a receiver for all or any part of the Property, and to
exercise any other right or remedy that may be available under applicable law to
the holder of a mortgage, deed of trust, security deed or other secured
financing.

 

SECTION 8. EXERCISE OF LESSOR RIGHTS. The Lessee hereby acknowledges and agrees
that the rights and powers of the Lessor under the Lease have been collaterally
assigned to the Agent pursuant to the terms of the Security Agreement and the
other Operative Agreements, and that the Lessor has encumbered the Properties by
various Mortgage Instruments made by the Lessor in favor of the Agent, all as
security for certain indebtedness and obligations described therein of the
Lessor to the Agent and the Financing Parties under the Operative Agreements.
Lessee hereby consents to said assignment and said Mortgage Instruments in favor
of the Agent and further acknowledges and agrees as follows:

 

(i) In the event that a court of competent jurisdiction rules that the Lease
constitutes a mortgage, deed of trust, security deed or other secured financing
as is the intent of the parties, then the Lessor and the Lessee agree that the
Lessor’s collateral assignment of the Lease to the Agent shall be deemed to be a
collateral assignment of such mortgage, deed of trust, security deed or other
secured financing, and the Agent as such collateral assignee shall be entitled
to exercise any and all rights and remedies of the Lessor set forth herein
during the existence of any Event of Default, including without limitation the
Lessor’s rights to obtain a receiver, to obtain possession of the Properties and
the rents and revenues thereof, to foreclose the Lease, to sell the Lessee’s
interest in

 

A-4



--------------------------------------------------------------------------------

the Properties, and to exercise any other rights or remedies that may then be
available to the Lessor under applicable law on account of such Event of
Default.

 

(ii) Lessee’s interest in the Properties is junior and subordinate to the lien
of any Mortgage Instruments made by the Lessor in favor of the Agent against the
respective Properties from time to time in connection with the Operative
Agreements; provided, however, that for so long as no Lease Event of Default
shall have occurred and be continuing, (i) except to the extent permitted by
Section 5.1 of the Lease, the Agent shall not disturb Lessee’s possession of the
Properties through any foreclosure or other remedial action against the
Properties under any Mortgage Instrument, and (ii) if Lessor’s interest in any
Property shall be transferred to any Person other than the Lessee as the result
of the Agent’s foreclosure or other remedial action under any Mortgage
Instrument, the Lessee shall (upon request of the Agent) attorn to such
transferee and recognize the transferee as the Lessee’s landlord under the
Lease.

 

(iii) During the existence of an Event of Default, the Agent as holder of the
Mortgage Instruments and as collateral assignee of the Lease may exercise any
and all rights and remedies that may then be available under applicable law to
the Agent in either or both capacities, whether exercised singly, successively
or concurrently. Without limiting the generality of the foregoing, the Agent as
collateral assignee may enforce the Lessee’s payment obligations under the Lease
(regardless of whether the Lease shall be deemed a mortgage, deed of trust,
security deed or other secured financing) even if Lessee’s interest and estate
in any Property under this Lease shall have been extinguished or forfeited under
applicable law through the foreclosure or other enforcement of any Mortgage
Instrument.

 

SECTION 9. Counterpart Execution. This Lease Supplement may be executed in any
number of counterparts and by each of the parties hereto in separate
counterparts, all such counterparts together constituting but one and the same
instrument.

 

[Remainder of page intentionally left blank.]

 

A-5



--------------------------------------------------------------------------------

[If necessary, modify to put in recordable form.]

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Lease Supplement
to be duly executed by an officer thereunto duly authorized as of the date and
year first above written.

 

SUNTRUST EQUITY FUNDING, LLC, as Lessor

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

LESSEE:

TECH DATA CORPORATION, as Lessee

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

A-6



--------------------------------------------------------------------------------

Receipt of this original counterpart of the foregoing Lease Supplement is hereby
acknowledged as the date hereof.

 

SUNTRUST BANK, as Agent

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

A-7



--------------------------------------------------------------------------------

STATE OF                  )

                                     )         ss:

COUNTY OF              )

 

The foregoing Lease Supplement was acknowledged before me, the undersigned
Notary Public, in the County and State aforesaid of this              day of
            , 200  , by                          , as              of SUNTRUST
EQUITY FUNDING, LLC, a Delaware limited liability company, on behalf of the
limited liability company.

 

[Notarial Seal]

 

My commission expires:                    

 

 

 

 

 

--------------------------------------------------------------------------------

Notary Public

 

STATE OF                 )

                                    )         ss:

COUNTY OF             )

 

The foregoing Lease Supplement was acknowledged before me, the undersigned
Notary Public, in the County and State aforesaid this              day of
            , 200  , by                          , as              of TECH DATA
CORPORATION, a Florida corporation, on behalf of the corporation.

 

[Notarial Seal]

 

My commission expires:                    

 

 

 

 

--------------------------------------------------------------------------------

Notary Public

 

STATE OF                )

                                   )         ss:

COUNTY OF            )

 

The foregoing Lease Supplement was acknowledged before me, the undersigned
Notary Public, in the County and State aforesaid this              day of
            , 200  , by                          , as              of SUNTRUST
BANK, a Georgia banking corporation, as Agent.

 

[Notarial Seal]

 

My commission expires:                    

 

 

 

 

 

--------------------------------------------------------------------------------

Notary Public

 

A-8



--------------------------------------------------------------------------------

SCHEDULE I

TO LEASE SUPPLEMENT NO.     

 

A-9



--------------------------------------------------------------------------------

SCHEDULE I-A

 

TO LEASE SUPPLEMENT NO.     

 

(Equipment)

 

A-10



--------------------------------------------------------------------------------

SCHEDULE I-B

 

TO LEASE SUPPLEMENT NO.     

 

(Improvements)

 

A-11



--------------------------------------------------------------------------------

SCHEDULE I-C

 

TO LEASE SUPPLEMENT NO.     

 

(Land)

 

A-12



--------------------------------------------------------------------------------

EXHIBIT B TO THE LEASE

 

[FORM OF MEMORANDUM OF LEASE AND LEASE SUPPLEMENT]

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C TO THE LEASE

 

FORM OF GUARANTY AGREEMENT

(LESSEE OBLIGATIONS)

 

C-1



--------------------------------------------------------------------------------

ACKNOWLEDGMENT OF EXECUTION ON BEHALF OF

SUNTRUST EQUITY FUNDING, LLC

 

STATE OF GEORGIA

 

COUNTY OF                     

 

Before me, the undersigned, a Notary Public in and for said County and State on
this              day of July, 2003 A.D., personally appeared David H. Eidson,
known to be the Senior Vice President and Manager of SunTrust Equity Funding,
LLC (the “Lessor”), who, being by me duly sworn, says he works at 303 Peachtree
Street, Atlanta, Georgia 30308, and that by authority duly given by, and as the
act of, the Lessor, the foregoing and annexed Second Amended and Restated Lease
Agreement dated as of July 31, 2003, was executed by him in the State and County
aforesaid as said Manager on behalf of the Lessor.

 

Witness my hand and official seal this              day of July, 2003.

 

 

--------------------------------------------------------------------------------

Notary Public

 

(SEAL)

 

My commission expires:                                         



--------------------------------------------------------------------------------

ACKNOWLEDGMENT OF EXECUTION ON BEHALF OF

TECH DATA CORPORATION

 

STATE OF                                 

 

COUNTY OF                             

 

Before me, the undersigned, a Notary Public in and for said County and State on
this              day of July, 2003 A.D., personally appeared Charles V.
Dannewitz, known to be the Senior Vice President and Treasurer of Tech Data
Corporation (the “Lessee”), who being by me duly sworn, says he works at 5350
Tech Data Drive, Clearwater, Florida, and that by authority duly given by, and
as the act of, the Lessee, the foregoing and annexed Second Amended and Restated
Lease Agreement dated as of July 31, 2003, was executed by him as said the
             day of July, 2003 on behalf of the Lessee, in the aforesaid State
and County.

 

Witness my hand and official seal this              day of July, 2003.

 

 

--------------------------------------------------------------------------------

Notary Public

 

(SEAL)

 

My commission expires:                                         



--------------------------------------------------------------------------------

AFFIDAVIT OF DAVID H. EIDSON

 

The undersigned, being first duly sworn, deposes and says that:

 

1. He is a Senior Vice President and Manager of SunTrust Equity Funding LLC, and
works at 303 Peachtree Street, Atlanta, Georgia 30308.

 

2. Reference is made to the Second Amended and Restated Lease Agreement (the
“Lease”) dated as of July 31, 2003, of SunTrust Equity Funding, LLC (the
“Lessor”) and Tech Data Corporation (the “Lessee”).

 

3. The Lease was executed by the undersigned on behalf of the Lessor in Atlanta,
Georgia, and delivered by the Lessor to SunTrust Bank as collateral assignee of
the Lease to Mayer, Brown, Rowe & Maw, 190 South LaSalle Street, Chicago, IL
60603 as of July     , 2003.

 

This the              day of July, 2003.

 

 

--------------------------------------------------------------------------------

Name: David H. Eidson

Title: Senior Vice President and Manager

 

Acknowledgment of Execution

 

STATE OF GEORGIA

 

COUNTY OF                             

 

Before me, the undersigned, a Notary Public in and for said County and State on
this              day of July, 2003 A.D., personally appeared
                                     who before me affixed his signature to the
above Affidavit.

 

Witness my hand and official seal this              day of July, 2003.

 

 

--------------------------------------------------------------------------------

Notary Public

 

 

(SEAL)

 

My Commission Expires:                                     



--------------------------------------------------------------------------------

AFFIDAVIT OF CHARLES V. DANNEWITZ

 

The undersigned, being first duly sworn, deposes and says that:

 

1. He is a Senior Vice President and Treasurer of Tech Data Corporation, and
works at 5350 Tech Data Drive, Clearwater, Florida

 

2. Reference is made to the Second Amended and Restated Lease Agreement (the
“Lease”) dated as of July 31, 2003, of SunTrust Equity Funding, LLC (the
“Lessor”) and Tech Data Corporation (the “Lessee”).

 

3. The Lease was executed by the undersigned on behalf of the Lessee and
delivered by the Lessee to the Lessor, the execution occurring in Atlanta,
Georgia and the delivery occurring in Chicago, Illinois as of July     , 2003.

 

This the              day of July, 2003.

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

 

Acknowledgment of Execution

 

STATE OF                                 

 

COUNTY OF                             

 

Before me, the undersigned, a Notary Public in and for said County and State on
this              day of July, 2003 A.D., personally appeared Charles V.
Dannewitz who before me affixed his signature to the above Affidavit.

 

Witness my hand and official seal this              day of July, 2003.

 

 

--------------------------------------------------------------------------------

Notary Public

 

(SEAL)

 

My Commission Expires:                 